FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          09-APR-2021
                                          11:22 AM
                                          Dkt. 132 ODMR



              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


                   KONDAUR CAPITAL CORPORATION,
           A DELAWARE CORPORATION, Plaintiff-Appellee,
                                 v.
              LEIGH MATSUYOSHI, Defendant-Appellant,
                                and
        JOHN DOES 1-10, JANE DOES 1-10, DOE PARTNERSHIPS
         1-10, DOE CORPORATIONS 1-10, DOE ENTITIES 1-10,
       ALL PERSONS RESIDING WITH AND ANY PERSONS CLAIMING
             BY AND THROUGH OR UNDER THEM, Defendants


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                   (CIVIL NO. 12-1-0185 (RGV))


                          APRIL 9, 2021


        GINOZA, CHIEF JUDGE, WADSWORTH AND NAKASONE, JJ.


            ORDER DENYING MOTION FOR RECONSIDERATION
                     BY GINOZA, CHIEF JUDGE

          Defendant-Appellant Leigh Matsuyoshi (Matsuyoshi) seeks
reconsideration of the February 18, 2021 "Order Denying Motion
for Recusal or Disqualification by Wadsworth, J." (Order),
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


pursuant to, inter alia, Hawai#i Rules of Appellate Procedure
(HRAP) Rule 27(c). See Kondaur Capital Corp. v. Matsuyoshi,
2021 WL 640548, at *1 n.1 (Haw. App. Feb. 18, 2021).1/ In the
Order, Judge Wadsworth declined to recuse himself under Hawai#i
Revised Code of Judicial Conduct (HRCJC) Rules 2.11(a) and 1.2
because: (1) his prior representation of mortgagees in other
nonjudicial foreclosure cases while in private practice does not
provide an objective basis to conclude that his impartiality in
this appeal "might reasonably be questioned," HRCJC Rule 2.11(a);
(2) his prior representation of mortgagees in other cases,
including in Bald v. Wells Fargo Bank (Bald), Civil No. 13-00135
SOM/KSC, 2013 WL 3864449 (D. Haw. July 25, 2013), does not
concern "the matter in controversy," HRCJC Rule 2.11(a)(6)(A);
(3) his February 14, 2014 declaration filed in Bald v. Wells
Fargo Bank, N.A. (Bald appeal), 688 Fed. Appx. 472 (9th Cir.
2017), does not render him "a witness concerning the matter [in
controversy]," HRCJC Rule 2.11(a)(6)(C); and (4) the above
factors do not create "an appearance of impropriety," HRCJC Rule
1.2.2/ See Order, 2021 WL 640548, at *9-19.
          In "[Matsuyoshi's] Motion for Full Court
Reconsideration of Dkt. 122, 'Order Denying Motion for Recusal or
Disqualification by Wadsworth, J.,' Filed on February 18, 2021,"
filed on March 1, 2021 (motion for reconsideration), Matsuyoshi
argues that: (a) "[t]he analysis of H[R]CJC Rule 2.7 comes only
after the [HRCJC] Rule 2.11 analysis is complete"; (b) "Judge
Wadsworth is an appellate judge and the matter in controversy is

      1/
         Judge Wadsworth decided "[Matsuyoshi's] Motion for Recusal or
Disqualification of Judge Clyde J. Wadsworth" ( recusal motion), filed on
December 21, 2020, and entered the Order pursuant to HRAP 27(c). See Order,
2021 WL 640548 at *1 n.1. HRAP Rule 27(c) provides that, "[i]n addition to
authority conferred by rule or law, a single judge or justice may decide any
motion before the court on which the judge or justice sits," subject to
certain exceptions not applicable here. "Any party adversely affected by the
action of a single judge or justice may, by application to the court on which
the judge or justice sits, request reconsideration, vacation, or modification
of such action." HRAP Rule 27(c).
      2/
         The Order is attached hereto as Appendix A.   The cited rules are
quoted in the Order.

                                      2
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


an appellate issue of law that will directly impact currently
pending cases[,]" including Bald; (c) "[t]he instant case
involves an issue that is also present in [Bald,] . . . so this
decision will have [a] real and significant impact on one of
Judge Wadsworth's former cases";3/ and (d) "Judge Wadsworth
formerly claimed that the group of cases being handled by
mortgagors' counsel were all 'directly related' to each other,
and were all part of an 'effort' to 'rewrite' Hawaii law at the
appellate level[.]"4/ (Capitalization altered.)
          Upon a thorough review of the issues raised, we deny
the motion for reconsideration. See HRAP Rule 40.5/
                      I. Standard of Review
           Matsuyoshi's motion for reconsideration is governed by
HRAP Rule 40(b), which provides in pertinent part that a motion
for reconsideration "shall state with particularity the points of
law or fact that the moving party contends the court has
overlooked or misapprehended, together with a brief argument on
the points raised." In addressing a motion for reconsideration
of an appellate decision, the Hawai#i Supreme Court stated that
"[t]he purpose of a motion for reconsideration is to allow the
parties to present new evidence and/or arguments that could not
have been presented during the earlier adjudicated motion."
Citizens for Equitable & Responsible Gov't v. County of Hawai#i,
108 Hawai#i 318, 335, 120 P.3d 217, 234 (2005) (quoting Amfac,
Inc. v. Waikiki Beachcomber Inv. Co., 74 Haw. 85, 114, 839 P.2d
10, 27 (1992)). Thus, a motion for reconsideration is not the

      3/
            In this argument, Matsuyoshi also refers to a class action against
Deutsche Bank, which apparently is a reference to Lima v. Deutsche Bank Nat'l
Trust Co., Civ. No. 12-00509 SOM-WRP, which Matsuyoshi contends raises the
question "whether sales are void because a proper notice of acceleration was
not delivered as required by the mortgage[.]" As discussed infra, Lima --
like Bald -- does not raise the mail delivery issue that is at issue in this
appeal. Further, Judge Wadsworth was not counsel in Lima.
      4/
            The motion for reconsideration does not challenge the Order's
conclusion that Matsuyoshi has not established a statutory basis for
disqualification under Hawaii Revised Statutes ( HRS) § 601–7(b). See Order,
2021 WL 640548, at *9.
      5/
            Pursuant to HRAP Rule 2, we extended the time requirement in HRAP
Rule 40(d) for resolving this motion for reconsideration.

                                      3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


time to present new evidence or arguments that could have been
raised earlier. Id.
                         II. Discussion
A.   Recusal Standard
          Matsuyoshi first argues that the Order "misapprehend[s]
the recusal standard" because it "emphasize[s] a judge's duty not
to recuse unnecessarily" over the recusal criteria of HRCJC Rule
2.11.
          We disagree. The Order accurately sets forth the
relevant disqualification and recusal standards based on the
applicable statute and rules, as well as pertinent case law
interpreting and applying those authorities. See Order, 2021 WL
640548, at *6-8. As part of this discussion, the Order
acknowledges that in reviewing recusal decisions, the Hawai#i
Supreme Court has repeatedly stated that
            a judge owes a duty not to withdraw from a case —
            [howevermuch] his personal feelings may incline him to
            do so — where the circumstances do not fairly give
            rise to an appearance of impropriety and do not
            reasonably cast suspicion on his [or her]
            impartiality.
Id. at *7 (quoting State v. Ross, 89 Hawai#i 371, 377, 974 P.2d
11, 17 (1998) (quoting State v. Brown, 70 Haw. 459, 467 n.3, 776
P.2d 1182, 1188 n.3 (1989))). The Order properly recognizes the
above relevant considerations in recusal decisions, which are
ultimately anchored by the statement, "the circumstances do not
fairly give rise to an appearance of impropriety and do not
reasonably cast suspicion on his [or her] impartiality." Id.
           Indeed, the Order sets out, and then applies, the two-
part analysis for addressing the issue of disqualification or
recusal, as summarized in Chen v. Hoeflingner, 127 Hawai#i 346,
361, 279 P.3d 11, 26 (2012). See also Arquette v. State, 128
Hawai#i 423, 447, 290 P.3d 493, 517 (2012).6/

      6/
         In Arquette, the Hawai#i Supreme Court stated that
"[d]isqualification or recusal cases involve a two-part analysis[,]" which it
set out as follows:
                                                                (continued...)

                                      4
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Matsuyoshi also argues that "a judge's duty not to
recuse unnecessarily" addresses only the "lesser evil" of "a
judge who . . . recuses himself or herself for the wrong
reasons[,]" i.e., because a case presents difficult or
controversial issues. We note, however, that recusal decisions
reflect the need to ensure public confidence in the impartiality
of the courts, as well as "the need to prevent parties from too
easily obtaining the disqualification of a judge, thereby
potentially manipulating the system for strategic reasons,
perhaps to obtain a judge more to their liking." Belue v.
Leventhal, 640 F.3d 567, 574 (4th Cir. 2011) (quoting In re
United States, 441 F.3d 44, 67 (1st Cir. 2006) (construing
parallel federal law)); see also Philip Morris USA Inc. v. United
States Food & Drug Admin., 156 F. Supp. 3d 36, 48 (D.D.C. 2016)
(declining to recuse in part "because [the judge's] acceptance of
Plaintiff's position would encourage judge-shopping by
litigants").
          We conclude that the Order did not overlook or
misapprehend the applicable recusal standards.
B.   The Present Appeal and Bald
          We next address Matsuyoshi's third contention, see
supra, as it appears to underlie her remaining arguments.
Specifically, Matsuyoshi contends that the current appeal
involves an issue that is present in Bald, which is still pending



      6/
           (...continued)
              First, "HRS § 601–7 (Supp.2004) is applied to determine
              whether the alleged bias is covered by any of the specific
              instances prohibited therein." [Ross, 89 Hawai #i at 377,
              974 P.2d at 17.] Then, "if the alleged bias falls outside
              of the provisions of HRS § 601–7, the court may turn, if
              appropriate, to the notions of due process described in
              Brown in conducting the broader inquiry of whether
              'circumstances fairly give rise to an appearance of
              impropriety and reasonably cast suspicion on the judge's
              impartiality.'" Id. (quoting Brown, 70 Haw. at 467 n.3, 776
              P.2d at 1188 n.3).

128 Hawai#i at 447, 290 P.3d at 517 (footnote, brackets, and ellipses
omitted).

                                       5
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


before the federal district court in Hawai#i,7/ and in which Judge
Wadsworth represented Defendant Wells Fargo Bank, N.A. (Wells
Fargo) until December 2016.
           In the recusal motion, Matsuyoshi argued that "[a]
decision herein on the question of whether certified mail is
deemed delivered upon mailing will directly impact and call into
question a large number of foreclosures conducted by . . . Wells
Fargo . . ., which used the certified mail method extensively,
including foreclosures that remain at issue in Bald . . ., a case
in which Judge Wadsworth formerly acted as counsel for the
mortgagee bank." (Emphasis added.) In the motion for
reconsideration, however, Matsuyoshi now argues that "[t]he
Order's reference to the issue as 'the mail delivery issue' gives
it an overly narrow appearance." We do not agree with this
assertion.
           The Order quotes at length Matsuyoshi's opening brief
in this appeal in describing the "mail delivery issue." See
Order, 2021 WL 640548, at *4. In the recusal motion, Matsuyoshi
pointed to Paragraph 17.a. of the First Amended Complaint in Bald
as raising the same issue. The Order accurately states that
Paragraph 17.a. does not appear to raise the same issue.8/ See


      7/
         As stated in the Order, the federal district court has stayed
further proceedings in Bald pending action by the Hawai #i Supreme Court on a
certified question of state law. See Order, 2021 WL 640548, at *6.
      8/
         Paragraph 17.a. of the First Amended Complaint in Bald alleges the
following:

                  17.   WELLS FARGO further breached its duties in
            a substantial number of such cases by foreclosing
            after performing one or more of the following unlawful
            or wrongful acts:
                        a.    Sending the borrower a notice of
            acceleration that failed to give the notice that the
            standard form mortgage required about the unconditional
            right the borrower had to bring a separate suit to stop the
            sale[.]

These allegations in Bald address the alleged improper substance of a notice
of acceleration, which is not the same issue raised in this appeal, i.e.
whether a notice to cure default was properly and timely mailed or delivered
to Matsuyoshi.

                                       6
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


id. at *17.9/ Accordingly, the record does not support
Matsuyoshi's current assertion that the same mail delivery issue
raised in this appeal has been raised in Bald. To the contrary,
a fair reading of the pleadings in Bald indicates otherwise.
          Matsuyoshi further contends that the Order is wrong in
concluding that, given the current procedural posture of Bald,
one can only speculate as to whether a decision in this appeal
will have any effect on the plaintiffs' claims in Bald, such that
Matsuyoshi has not established a sufficient relationship between
the present appeal and Bald for purposes of considering the two
cases the same "matter in controversy" under HRCJC Rule
2.11(a)(6)(A). See Order, 2021 WL 640548, at *17. In this
regard, Matsuyoshi argues that the "'same matter in controversy'
[test] applies only to recusals resting on H[R]CJC Rule
2.11(a)(6), and Matsuyoshi relies generally on Rule 2.11(a),
which makes clear that recusal is mandated 'in any proceeding in
which the judge's impartiality might reasonably be
questioned[.]'"
          We first note that Matsuyoshi devoted several pages of
her recusal motion asserting that the present appeal and Bald are
so substantially related as to constitute the same "matter in
controversy" for purposes of HRCJC Rule 2.11(a)(6)(A). The Order
properly addresses that argument. The Order also analyzes
Matsuyoshi's arguments regarding Judge Wadsworth's former
representation of mortgagees in other litigation under HRCJC
Rules 2.11(a) and 1.2. See Order, 2021 WL 640548, at *10-12,
*18-19. Matsuyoshi's failure to establish a close relationship

      9/
         The Order also acknowledges the apparent intention of counsel for
Matsuyoshi to litigate a mail delivery issue in Bald when the current federal
court stay is lifted. However, whether the mail delivery issue in this case
is eventually raised in Bald is speculative at best given the posture of the
Bald case, where it is pending in the Hawai #i Supreme Court to address issues
that the U.S. District Court has indicated may be dispositive. Further, if a
party could disqualify an appellate judge by simply asserting plans to raise
an issue in the future in a separate and unrelated pending case in which a
judge was previously involved as counsel, this would open the door for judge
shopping. In short, given the circumstances, speculation that the mail
delivery claim at issue in this case will be asserted in Bald in the future
does not provide an objectively reasonable basis to question Judge Wadsworth's
impartiality in this case.

                                      7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


between the present appeal and Bald is relevant to this analysis.
As stated in the Order, "[w]here the connection to an alleged
disqualifying interest is 'too attenuated,' the Hawai#i Supreme
Court has rejected arguments that such circumstances rebut the
presumption that the adjudicator would be capable of impartiality
and create an appearance of impropriety." Id. at *19 (citing In
re Conservation District Use Application HA-3568, 143 Hawai#i
379, 392, 431 P.3d 752, 765 (2018); Ross, 89 Hawai#i at 377, 974
P.2d at 17). Here, based on the materials submitted by
Matsuyoshi in support of her recusal motion, and as set out in
the Order, Matsuyoshi has not established that the same issue has
been raised in both this appeal and Bald, and she has not
established that the court's decision in this appeal is likely to
have any effect on the plaintiffs' claims in Bald. Thus, with
regard to her third contention, Matsuyoshi has not established
circumstances that would cause a reasonable person who knows the
facts to question Judge Wadsworth's impartiality in this appeal.
See Ross, 89 Hawai#i at 380, 974 P.2d at 20.
          Matsuyoshi argues for the first time in her motion for
reconsideration that the same mail delivery issue that she raises
in this appeal is present in Lima, another case pending before
the federal district court. See Lima, Civ. No. 12-00509 SOM-WRP,
2019 WL 2146585, at *14 (D. Haw. May 16, 2019) (staying further
proceedings pending action on a certified question of state law).
Her new argument, which could have been raised in her recusal
motion, is improper. See Citizens for Equitable & Responsible
Gov't, 108 Hawai#i at 335, 120 P.3d at 234. Regardless,
Matsuyoshi acknowledges that Judge Wadsworth did not represent
Defendant Deutsche Bank in Lima. She also does not identify
where the 40-page Second Amended Complaint in Lima, which she
submits with her motion for reconsideration, raises the same
issue as in this appeal. Rather, Matsuyoshi's motion for
reconsideration states generally that a question is raised in
Lima "whether sales are void because a proper notice of


                                8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


acceleration was not delivered as required by the mortgage[.]"
Based on our review of the Second Amended Complaint in Lima,
Matsuyoshi appears to be referring to the claims of the proposed
Subclass D in Lima, which are: "All members of the Class who
received a notice of acceleration that did not inform them of
their unconditional right to bring a separate court action to
stop the sale." Similar to Paragraph 17.a. of the First Amended
Complaint in Bald, the notice of acceleration claim in Lima deals
with the substance of a notice; whereas the issue in this appeal
is whether there was a proper and timely mailing or delivery of a
notice to cure default. Thus, even if we consider this new
material in resolving Matsuyoshi's current motion, she has not
established any circumstances that provide an objective basis for
questioning Judge Wadsworth's impartiality in this appeal.
          Matsuyoshi also improperly submits with her motion for
reconsideration several other documents (and/or document
excerpts) filed in various other lawsuits, comprising almost 100
pages, purportedly evidencing Judge Wadsworth's past exposure to
the mail delivery issue when he was in private practice.
Matsuyoshi's justification for appending these new materials to
her motion is unfounded. Her recusal motion can be read to
suggest that Judge Wadsworth litigated the mail delivery issue in
Bald as counsel for the defendant mortgagee. This suggestion
would be incorrect. As explained in the Order, the mail delivery
issue was not litigated in Bald during the period Judge Wadsworth
represented the defendant mortgagee (nor at any time since). See
Order, 2021 WL 640548, at *17. However, Matsuyoshi submits
voluminous new materials from other cases, purportedly to counter
"[a]ny implication in the Order that the acceleration letter
issues raised in Bald were not a matter that [Judge] Wadsworth
and his law firm ever faced as advocates . . . ." Even if we
consider these new materials, improperly attached to her motion
for reconsideration as Exhibits "1" through "5," see Citizens for
Equitable & Responsible Gov't, 108 Hawai#i at 335, 120 P.3d at
234, they do not support disqualification of Judge Wadsworth in

                                9
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


this appeal. In sum, these new materials do not establish that
Judge Wadsworth litigated in Bald, or any other currently pending
case in which he was counsel, the same mail delivery issue that
Matsuyoshi raises in the present appeal.
          We conclude that the Order did not overlook or
misapprehend any point of law or fact related to Matsuyoshi's
contention that the court's decision in the present appeal "will
have real and significant impact on [Bald]" or that Matsuyoshi
has otherwise established any circumstances that provide an
objective basis for questioning Judge Wadsworth's impartiality in
this appeal.
C.   Recusal of an Appellate Judge
          In her second contention, see supra, Matsuyoshi argues
that the Order does not discuss the "significant point" that she
is seeking to recuse an appellate judge, whose decisions, unlike
those of a trial judge, are binding on other cases raising
similar issues.
          Initially, we note that Matsuyoshi's motion for
recusal, which relied largely on federal case law applying
federal recusal standards to trial judges, did not distinguish
between the roles of trial and appellate judges. Nonetheless, it
is clear that the applicable rules and case law do not prescribe
different recusal standards for trial and appellate judges.
Subject to the rule of necessity, both types of judges must
recuse themselves "in any proceeding in which the judge's
impartiality might reasonably be questioned[.]" HRCJC Rule
2.11(a); see Ross, 89 Hawai#i at 375, 974 P.2d at 15. Similarly,
"[t]he test for appearance of impropriety is whether the conduct
would create in reasonable minds a perception that the judge's
ability to carry out judicial responsibilities with integrity,
impartiality and competence is impaired." Office of Disciplinary
Counsel v. Au, 107 Hawai#i 327, 338, 113 P.3d 203, 214 (2005)
(quoting Ross, 89 Hawai#i at 380, 974 P.2d at 20) (brackets
omitted).


                               10
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The Order analyzes and applies the relevant standards
and case law, including two federal appellate court decisions
applying federal recusal standards to appellate judges. See
Order, 2021 WL 640548, at *10-11 (citing Carter v. West
Publishing Company, No. 99-11959-EE, 1999 WL 994997, at *9 (11th
Cir. Nov. 1, 1999) (Tjoflat, J.); Cipollone v. Liggett Group,
Inc., 802 F.2d 658, 659-60 (3d Cir. 1986) (three-judge panel)).10/
These courts rejected the argument, akin to Matsuyoshi's argument
here, that an appellate judge's impartiality might reasonably be
questioned based on, respectively, the judge's previous advocacy
for a legal or policy position implicated in the pending appeal,
see Carter, 1999 WL 994997, at *9, or the judge's prior
representation of a client regarding a similar claim and
knowledge of legal issues now before the appellate court, see
Cipollone, 802 F.2d at 659-60. In arguing that the Order
overlooks the role of an appellate judge, Matsuyoshi ignores
these decisions and the analysis in the Order.
          We also reject Matsuyoshi's argument that the Order
"does not acknowledge that the continued pendency of [Judge
Wadsworth's] former case (Bald), which may be affected by his
ruling in this case, is a relevant part of the analysis." This
assertion is contradicted by the Order itself, which explicitly
analyzes Matsuyoshi's arguments regarding Bald and correctly

      10/
          We note, in addition to Carter, several other examples of decisions
in which a federal appellate judge has issued a single-judge order denying a
party's motion to recuse that judge: Duckworth v. Dep't of Navy, 974 F.2d
1140, 1141 (9th Cir. 1992) (Wallace, C.J.) (ruling that chief judge's exposure
to underlying facts of case and administrative capacity of handling misconduct
complaint were not sufficient grounds for recusal); In re Apex Oil Co., 981
F.2d 302, 303 (8th Cir. 1992) (Loken, J.) (ruling that judge's prior
partnership in law firm that had represented Alaskan fishermen, who had filed
claims in oil company's bankruptcy proceeding to recover damages caused by oil
spill, did not require judge's recusal in a proceeding brought by another
claimant against the oil company to recover on unpaid invoices); United States
v. Bonds, 18 F.3d 1327, 1328 (6th Cir. 1994) (Boggs, J.) (ruling that judge's
attendance at scholarly conference on forensic uses of DNA did not provide
grounds for a reasonable person to question the judge's impartiality, so as to
require his recusal from an appeal in a criminal case in which the
admissibility of DNA evidence was an issue); Feminist Women's Health Ctr. v.
Codispoti, 69 F.3d 399, 400-01 (9th Cir. 1995) (Noonan, J.) (denying motion to
recuse based on argument that the judge's "fervently-held" religious beliefs
would compromise his ability to apply the law in an abortion-related case).

                                     11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


concludes that Matsuyoshi has not established a sufficient
relationship between the pending appeal and Bald based on the
asserted speculative overlap of the mail delivery issue. See
supra; Order, 2021 WL 640548, at *19.
          Thus, we conclude that the Order did not overlook or
misapprehend any point of law or fact related to Matsuyoshi's
contention that she is seeking to recuse an appellate judge, as
opposed to a trial judge.
D.   "Related Cases" Brought by "Mortgagors' Counsel"
          Matsuyoshi contends the Order fails to acknowledge that
Judge Wadsworth formerly claimed the "group of cases" being
handled by "mortgagors' counsel" were all "directly related" to
each other and part of an effort to "rewrite" Hawai#i law when
Judge Wadsworth was in private practice, and the failure to
address these facts is further evidence that would support an
objective observer questioning his impartiality. Matsuyoshi
points to the answering briefs in Bald and Hungate v. Law Office
of David B. Rosen, 139 Hawai#i 394, 391 P.3d 1 (2017) submitted
by Judge Wadsworth as counsel. Matsuyoshi further asserts that
"the Order's effort to obscure . . . the relatedness of all the
cases and efforts of their common counsel, . . . call[s] actual
bias into question."
          However, the Order acknowledges the statements made in
the answering brief filed by Judge Wadsworth in the Bald appeal
in 2014 regarding related cases. See Order, 2021 WL 640548, at
*16. The Order also clarifies that the Bald appeal, as
specifically described by the Ninth Circuit, involved allegations
that Wells Fargo violated its common law duties by: "(1)
advertising in its notice of [nonjudicial foreclosure] sale that
only a quitclaim deed would be provided to the winning bidder,
despite the fact that it sometimes provided a limited warranty
deed; and (2) not publishing notices of postponement of
foreclosure auctions." Id. at *5 (quoting Bald appeal, 688 Fed.
Appx. at 474.) The Bald appeal thus did not involve the mail


                               12
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


delivery issue that has been raised in the present appeal, and
Judge Wadsworth's six-year old statements as an advocate
informing the Ninth Circuit that a number of cases – none of
which included the present case – were "related" or even
"directly related" to Bald cannot fairly be read to encompass the
mail delivery issue that Matsuyoshi now raises.11/ Thus, the
Order addresses the issue that Matsuyoshi raised in her recusal
motion and seeks to clarify the actual claims in the other
nonjudicial foreclosure cases referenced by Matsuyoshi. At its
essence, Matsuyoshi's argument appears to seek Judge Wadsworth's
disqualification because the present appeal involves the same
general subject matter – i.e., the alleged failure of mortgagees
to comply with their statutory and common law duties in
conducting nonjudicial foreclosures – as other cases that Judge
Wadsworth litigated from 2012 to 2016 as an attorney in private
practice. The Order acknowledges that similarity in subject
matter (id. at *16) and explains, based on the relevant
authorities, why that similarity by itself is insufficient to
require Judge Wadsworth's recusal (id. at *16-18).
          Matsuyoshi also continues to assert that Judge
Wadsworth, while an advocate in private practice, "argued that
the Bickerton firm was engaged in a multi-case campaign to
overturn and seek relief from nonjudicial foreclosures under HRS
Chapter 667 Part I." The answering brief excerpts that
Matsuyoshi asserts as supporting disqualification do not identify
her current counsel in this case, James J. Bickerton (Counsel
Bickerton) or his firm, and moreover, do not suggest the apparent
animosity or untoward rhetoric that Matsuyoshi would ascribe to




      11/
          In the motion for reconsideration, Matsuyoshi also quotes for the
first time the answering brief that was filed in Hungate 139 Hawai #i 394, 391
P.3d 1, as well as a motion to transfer that appeal to the Hawai #i Supreme
Court. Like Bald, Hungate did not involve the mail delivery issue that has
been raised in the present appeal. See generally Hungate, 139 Hawai #i at 398-
413, 391 P.3d at 5-20.

                                      13
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


those comments.12/ Rather, the quoted excerpts appear to express
the defendant mortgagees' argument (in 2014) that the respective
plaintiffs-appellants, through their counsel, were seeking to
change Hawai#i law regarding nonjudicial foreclosure procedures.
Similarly, Matsuyoshi now asserts that as an advocate, Judge
Wadsworth "actively engaged in opposing[] mortgagors' counsel's
advocacy plan to ask state appellate courts to review and decide
the legal questions presented in the federal class actions by
developing state court cases."13/ (Emphasis added.) Given
Matsuyoshi's own description of "mortgagors' counsel's advocacy
plan" to "develop" state law on nonjudicial foreclosure issues,
we cannot read any pejorative connotation into the defendant
mortgagees' 2014 argument, and we cannot conclude that a
reasonable person informed of the facts would question Judge
Wadsworth's impartiality in the present appeal on that basis.
See Arquette, 128 Hawai#i at 448-49, 290 P.3d at 518-19 (noting
that facts alleged by counsel seeking appellate judge's recusal
did not reflect animosity by the judge against counsel and
holding the intermediate court of appeals did not abuse its
discretion in denying recusal motion); Jou v. Schmidt, 117
Hawai#i 477, 484, 184 P.3d 792, 799 (App. 2008) (affirming trial

      12/
          For example, Matsuyoshi quotes the following excerpt from the
February 8, 2014 answering brief filed in the Bald appeal: "This putative
class action arises out of the non-judicial foreclosures of Plaintiffs-
Appellants' mortgages (the "Mortgages") and their counsel's continuing efforts
to have this Court and others rewrite Hawai #i's non-judicial foreclosure law."
As noted in the Order, Counsel Bickerton first appeared as counsel for the
plaintiffs-appellants in the Bald appeal on September 1, 2015, over 18 months
after the answering brief was filed. See Order, 2021 WL 640548, at *16.
      Matsuyoshi also now quotes a similar statement in the answering brief
that was filed in Hungate. At that time, the law firm of Bickerton Dang LLLP
and another law firm had appeared as co-counsel for plaintiff-appellant
Hungate. However, as previously noted, Hungate did not involve the mail
delivery issue, and further, Judge Wadsworth's statements as counsel in that
case do not reflect any animosity toward Counsel Bickerton or his firm.
      13/
          Matsuyoshi similarly describes "mortgagors' counsel's" " effort to
clarify and develop Hawaii state law" by "developing individual cases that
could be litigated solely in state court, in order to have state appellate
courts, rather than federal courts, clarify and establish Hawaii law with
respect to each of the rights, duties, and remedies applicable to the
thousands of consumers involved in those federal class actions." (First
emphasis added).

                                      14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


judge's denial of request for disqualification where party
asserted that insurance company involved in the case "has one
seat on the nine-member Judicial Selection Commission" and judge
was up for retention, and noting that "the sweeping inference"
that the trial judge was "ipso facto, biased or prejudiced" was
"speculative at best").
          Accordingly, we conclude that the Order did not
overlook or misapprehend any point of law or fact related to
Matsuyoshi's contention that the Order fails to address Judge
Wadsworth's previous advocacy in nonjudicial foreclosure cases.
                         III. Conclusion
          Based on the above, we therefore deny the motion for
reconsideration.


On the motion:                      /s/ Lisa M. Ginoza
                                    Chief Judge
James J. Bickerton,
Bridget G. Morgan-Bickerton,        /s/ Clyde J. Wadsworth
for Defendant-Appellant.            Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge




                               15
APPENDIX A
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  18-FEB-2021
                                                  09:23 AM
                                                  Dkt. 122 ORD


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 –––O0O–––


               KONDAUR CAPITAL CORPORATION, a Delaware
                  corporation, Plaintiff-Appellee, v.
                LEIGH MATSUYOSHI, Defendant-Appellant,
                                   and
                  JOHN DOES 1-10, JANE DOES 1-10, DOE
              PARTNERSHIPS 1-10, DOE CORPORATIONS 1-10,
            DOE ENTITIES 1-10, ALL PERSONS RESIDING WITH
             AND ANY PERSONS CLAIMING BY AND THROUGH OR
                         UNDER THEM, Defendants

                           NO. CAAP-XX-XXXXXXX

         APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                        (CIVIL NO. 12-1-0185)


                            FEBRUARY 18, 2021

                   ORDER DENYING MOTION FOR RECUSAL
                OR DISQUALIFICATION BY WADSWORTH, J.1/

            Defendant-Appellant Leigh Matsuyoshi (Matsuyoshi) seeks
my recusal or disqualification in this appeal primarily because,


      1/
            Hawai#i Rules of Appellate Procedure ("HRAP") Rule 27(c) provides
that "[i]n addition to authority conferred by rule or law, a single judge
. . . may decide any motion before the court on which the judge . . . sits,"
subject to certain exceptions not applicable here. I decide the pending
motion pursuant to this rule, as well as the Hawai #i Supreme Court's repeated
acknowledgment, further discussed below, that "[t]he jurist requested to
recuse himself [or herself] is the most capable to determine those factors
. . . which would bear upon his or her capability to maintain the impartiality
that each matter must receive." TSA Int'l Ltd. v. Shimizu Corp., 92 Hawai #i
243, 252, 990 P.2d 713, 722 (1999) (quoting State v. Ross, 89 Hawai #i 371,
375, 974 P.2d 11, 15 (1998)).
          FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

several years ago while in private practice, I represented
mortgagee banks in litigation arising out of the nonjudicial
foreclosure of other borrowers' mortgages. Matsuyoshi asserts
Hawai#i Revised Code of Judicial Conduct (HRCJC) Rule 2.11(a)2/


     2/
             HRCJC Rule 2.11(a) states:

                   (a) Subject to the rule of necessity, a judge shall
             disqualify or recuse himself or herself in any proceeding in
             which the judge's impartiality might reasonably be
             questioned, including but not limited to the following
             circumstances:
                         (1) The judge has a personal bias or prejudice
                   for or against a party or a party's lawyer, or
                   personal knowledge of facts that are in dispute in the
                   proceeding.
                         (2) The judge knows that the judge, the judge's
                   spouse or domestic partner, or a person within the
                   third degree of relationship to either of them, or the
                   spouse or domestic partner of such a person is:
                               (A) a party to the proceeding, or an
                         officer, director, general partner, managing
                         member, or trustee of a party;
                               (B) acting as a lawyer in the proceeding;

                               (C) a person who has more than a de
                         minimis interest that could be substantially
                         affected by the proceeding; or

                               (D) likely to be a witness in the
                         proceeding.
                        (3) The judge knows that he or she, individually
                   or as a fiduciary, or the judge's spouse, domestic
                   partner, parent, or child, or any other member of the
                   judge's family residing in the judge's household, has
                   an economic interest in the subject matter in
                   controversy or in a party to the proceeding.
                         (4) RESERVED.
                         (5) RESERVED.

                         (6) The judge:
                               (A) served as a lawyer in the matter in
                         controversy, or was associated with a lawyer who
                         participated substantially as a lawyer in the
                         matter during such association;
                               (B) served in governmental employment and
                         in such capacity, participated personally and
                         substantially as a lawyer or public official
                         concerning the proceeding, or has publicly
                         expressed in such capacity an opinion concerning
                         the merits of the particular matter in
                         controversy;
                                                                 (continued...)

                                          2
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

as her primary ground for recusal. Under this rule, I must
recuse if my impartiality3/ "might reasonably be questioned,"
including if I "served as a lawyer in the matter in controversy"
now before this court, HRCJC Rule 2.11(a)(6)(A), or "was a
witness concerning the matter [in controversy,]" id. Rule
2.11(a)(6)(C). Matsuyoshi contends that: (1) my impartiality
might reasonably be questioned "given [my] recent practice
history"; (2) my former representation of mortgagees in other
litigation, including in Bald v. Wells Fargo Bank (Bald), Civil
No. 13-00135 SOM/KSC, 2013 WL 3864449 (D. Haw. July 25, 2013),
concerned "the matter in controversy"; and (3) my February 14,
2014 declaration, filed in support of a request for judicial
notice in Bald v. Wells Fargo Bank, N.A. (Bald appeal), No. 13-
16622, 2017 WL 1433314 (9th Cir. Apr. 24, 2017), rendered me "a
witness concerning the matter [in controversy]."
          I decline to recuse on these alleged grounds. My
former representation of other mortgagees in other nonjudicial
foreclosure litigation involving other borrower-mortgagors —
representation that ended over four years ago — does not provide
an objective basis to question my ability to be impartial in this
appeal. While in private practice, I simply acted as an
advocate, honoring my professional responsibilities to zealously
represent my clients. Further, my former representation is too
attenuated from the present appeal to constitute the same "matter
in controversy." Matsuyoshi has not established that the issues
in Bald or any other case are closely related to the issues
raised in this appeal or that I am a witness in the pending


      2/
           (...continued)
                                  (C) was a witness concerning the matter;
                            or
                                  (D) on appeal, previously presided as a
                            judge over the matter in another court.

(Asterisks omitted.)
      3/
            The HRCJC defines the term "impartiality" as follows:
"'Impartial,' 'impartiality,' and 'impartially' mean absence of bias or
prejudice in favor of, or against, particular parties or classes of parties,
as well as maintenance of an open mind in considering issues that come or may
come before a judge." HRCJC, "Terminology."

                                          3
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

matter, as I have no personal knowledge of any evidentiary facts
in the matter. Similarly, my former law firm colleagues withdrew
as counsel for the defendant-mortgagee in Bald over two years
ago. Therefore, I conclude that HRCJC 2.11(a) does not require
my recusal in this appeal.
          Matsuyoshi further contends that I must recuse because
the same factors that purportedly require my recusal under HRCJC
Rule 2.11(a), create "an appearance of impropriety"4/ that compels
my recusal under HRCJC Rule 1.2.5/ I also decline to recuse on
this alleged ground. In light of the above facts, which are
elaborated below, Matsuyoshi has failed to establish that a
reasonable person, knowing all the facts, "would perceive as
materially impaired [my] independence, integrity, impartiality,
temperament, or fitness to fulfill [my judicial] duties" with
respect to this appeal. HRCJC, "Terminology" (defining
"[a]ppearance of impropriety").
          As further explained below, "[Matsuyoshi's] Motion for
Recusal or Disqualification of Judge Clyde J. Wadsworth," filed
on December 21, 2020, is denied.

                              I.   Background

A.    The Appeal Before This Court

           This case has a long and complex procedural history
that I need not detail here. The Hawai#i Supreme Court's
published opinion in Kondaur Capital Corp. v. Matsuyoshi, 136
Hawai#i 227, 230-35, 361 P.3d 454, 457-62 (2015), provides a
thorough explication of the factual and procedural background of
the case prior to late-2015.
           In brief, Jun Matsuyoshi and others conveyed a
residential property located in Lîhu#e, Kaua#i (Property) by


      4/
            "'Appearance of impropriety' means conduct that reasonable minds,
with knowledge of all the relevant circumstances, would perceive as materially
impairing the judge's independence, integrity, impartiality, temperament, or
fitness to fulfill the duties of judicial office." HRCJC, "Terminology."
      5/
            HRCJC Rule 1.2 states: "A judge shall act at all times in a
manner that promotes public confidence in the independence, integrity, and
impartiality of the judiciary and shall avoid impropriety and the appearance
of impropriety." (Asterisks omitted.)

                                      4
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

warranty deed to Matsuyoshi in February 2007. Id. at 230, 361
P.3d at 457. The following month, Matsuyoshi signed a mortgage
on the Property (Mortgage) and a promissory note (Note) promising
to pay $500,000 to Resmae Mortgage Corporation (Resmae) in return
for a loan that Matsuyoshi had received. Id. Matsuyoshi
allegedly defaulted under the loan, and pursuant to the power of
sale in the Mortgage and Hawaii Revised Statutes (HRS) Chapter
667, Part I, Resmae's assignee, Resmae Liquidation Properties LLC
(RLP), foreclosed on the Mortgage. Id. On November 13, 2008,
RLP, now the mortgagee, bought the Property for $416,900.20 at a
nonjudicial foreclosure public auction held in Honolulu. Id. In
July 2010, a quitclaim deed was executed by RLP conveying the
Property to Plaintiff-Appellee Kondaur Capital Corp. (Kondaur).
Id.
          On June 5, 2012, Kondaur filed a complaint for
possession of the Property against Matsuyoshi in the Circuit
Court of the Fifth Circuit (circuit court), which is the case
underlying this appeal. Id. at 231, 361 P.3d at 458. On
September 18, 2012, the circuit court entered judgment in favor
of Kondaur on its motion for summary judgment. Id. at 232, 361
P.3d at 459. Kondaur appealed; this court vacated the judgment
below; on certiorari review, the Hawai#i Supreme Court vacated
this court's judgment on appeal; and, thereafter, this court
ruled that summary judgment in favor of Kondaur was appropriate,
and affirmed the circuit court's judgment. See id. at 232-34,
361 P.3d at 459-61.
          The Hawai#i Supreme Court granted certiorari and issued
its published opinion on November 23, 2015. In that opinion, the
supreme court clarified that "the duties set forth in Ulrich[ v.
Security Inv. Co., 35 Haw. 158 (Haw. Terr. 1939),] remain viable
law and are applicable to non-judicial foreclosures of real
property mortgages." Id. at 229, 361 P.3d at 456. As the court
stated:
          Ulrich requires mortgagees to exercise their right to
          non-judicial foreclosure under a power of sale in a
          manner that is fair, reasonably diligent, and in good
          faith, and to demonstrate that an adequate price was
          procured for the property. In instances where the
          mortgagee assumes the role of a purchaser in a
          self-dealing transaction, the burden is on the

                                    5
          FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             mortgagee, or its quitclaim transferee or non-bona
             fide successor, to establish its compliance with these
             obligations. Its failure to do so would render the
             foreclosure sale voidable and could therefore be set
             aside at the timely election of the mortgagor.

Id. at 240, 361 P.3d at 467 (citations and footnotes omitted).
          Thus, where, as here, the mortgagee is the purchaser in
a nonjudicial foreclosure sale, the mortgagee has the "burden to
prove in the summary judgment proceeding that the foreclosure
'sale was regularly and fairly conducted in every particular.'"
Id. at 241, 361 P.3d at 468 (quoting Ulrich, 35 Haw. at 168).
Because RLP had failed to satisfy its initial burden of showing
that the nonjudicial foreclosure sale had been conducted in a
manner that was fair, reasonably diligent, in good faith, and
would obtain an adequate price for the property, the mortgagor
did not have to raise a genuine issue of material fact. Id.
Thus, the supreme court vacated the summary judgment ruling and
remanded the case to the circuit court for further proceedings.
Id. at 244, 361 P.3d at 471.
          Following remand, the circuit court conducted a bench
trial on May 29 and 30, 2018.6/ On March 15, 2019, the court
entered: (1) Findings of Fact and Conclusions of Law After Trial
(FOFs/COLs); (2) a Writ of Ejectment; and (3) Final Judgment in
favor of Kondaur and against Matsuyoshi. Kondaur subsequently
filed a motion to tax costs and expenses and for an award of
attorneys' fees. On September 11, 2019, the circuit court
entered an order granting the motion and awarding Kondaur
attorneys' fees and costs in the respective amounts of
$140,600.61 and $10,536.77. This appeal followed.
          On January 17, 2020, Kondaur filed a motion to dismiss
the appeal for lack of jurisdiction, contending that the appeal
was untimely. This court denied the motion on April 7, 2020.
          Matsuyoshi filed her opening brief on June 17, 2020.
She raises numerous points of error concerning the circuit
court's written FOFs, oral findings of fact, COLs, other pretrial
and trial rulings, and the grant of Kondaur's fees and costs
motion. In sum, Matsuyoshi makes the following arguments:

     6/
             The Honorable Randal G.B. Valenciano presided.

                                        6
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          A.    The Lower Court Erred In Ruling, Without Substantial
                Evidence, That A Sale On Oahu Satisfied RLP's Duty To
                Use Diligent Efforts To Obtain The Best Price, and
                That There Was Adequate Publicity and Opportunity for
                Inspection By Bidders
          B.    There Was No Substantial Evidence to Support a Finding
                That The Auction Sale Price to RLP Was "Adequate"
          C.    The Lower Court Prejudicially Erred In Admitting The
                Affidavit of Foreclosure. . ., the Motion for Summary
                Judgment. . ., and the County Tax Assessment
                Webpage. . . .
          D.    There Was No Substantial Evidence and No Evidence At
                All To Support the Finding That The Notice of Default
                and Acceleration Was Delivered To or Received By
                Matsuyoshi At Least 30 days before the Stated Deadline
                to Cure
          E.    The Lower Court Prejudicially Erred In Refusing To
                Take Judicial Notice That the Honolulu Star-Bulletin
                Ceased To Be Circulated on Kauai in 2004, and There
                Was In Any Event No Substantial Evidence and No
                Evidence At All To Support the Finding That the
                Honolulu Star-Bulletin Was a Newspaper "Having A
                General Circulation In The County In Which The
                Mortgaged Property Lies"
          F.    The Lower Court Reversibly Erred In Awarding Fees and
                Costs

          G.    The Lower Court Erred In Entering Judgment Against
                Matsuyoshi on Her Counterclaim for Quiet Title

           As relevant to the current motion, Matsuyoshi further
argues in part on appeal, with respect to argument D above, the
following:
                Under Paragraph 22 of the Mortgage, RLP could not
          foreclose unless it had given Matsuyoshi 30 days' notice to
          cure. The record shows that RLP failed to do this, since it
          sent the notice by "certified mail, return receipt
          requested" from Kansas on May 20, 2008 giving only until
          June 20 to cure. Because it was not sent by "first class
          mail," RLP and Kondaur receive no "deeming" of delivery on
          the mailing date under Paragraph 15 of the Mortgage and must
          prove actual delivery. The Affidavit of Foreclosure does
          not prove any delivery and no witness testified to any.
          Indeed, the only reasonable inference from the evidence is
          that the notice was not received on Kauai by May 21, a day
          after it was mailed from Kansas, given that a court can take
          judicial notice that mail from the Mid-West to a Hawaii
          neighbor island takes more than one day to arrive.

I refer to this argument below as the "mail delivery issue."
          After the conclusion of briefing, this appeal was
assigned randomly to the current three-judge merit panel pursuant
to notice filed on November 9, 2020. On December 21, 2020,
Matsuyoshi filed the present motion for recusal or


                                     7
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

disqualification. On December 28, 2020, Kondaur filed its
opposition to the motion.

B.    My Prior Representation of Mortgagees

          Before entering government service in January 2017, I
was employed as "of counsel" by the law firm Alston Hunt Floyd &
Ing (AHFI), where I practiced law for more than ten years.7/ My
practice focused primarily on commercial litigation and appellate
law, but I also took on pro bono civil rights cases for
individual clients. Several of the firm's partners had expertise
in real estate litigation, including in representing mortgagees
and other parties in judicial and nonjudicial foreclosure
actions. Starting in about 2013, I began working with my then-
colleagues on some of these cases on behalf of the firm's
clients, including Wells Fargo Bank, N.A. (Wells Fargo). My
employment with AHFI and my representation of its clients,
including its mortgagee clients, ended in December 2016.
          I have never represented any party in the appeal now
before this court at any stage of the litigation, and I have no
personal knowledge of any of the evidentiary facts in this case.

C.    Bald and the Bald Appeal

          While employed with AHFI, one of the cases I worked on,
starting in 2013, was Bald, and starting in 2014, the Bald
appeal. The United States Court of Appeals for the Ninth Circuit
described Bald as follows:
              In this putative class action, 8/ David Emory Bald and
              Emily Lelis (collectively, Plaintiffs) contend that
              defendant Wells Fargo . . . violated [HRS] § 480-2 in
              connection with the nonjudicial foreclosure sales of
              Plaintiffs' homes. HRS § 480-2(a) prohibits "unfair
              or deceptive acts or practices in the conduct of any
              trade or commerce," including acts that violate common
              law duties. Plaintiffs allege that Wells Fargo
              violated its common law duty to exercise its power of
              sale in a manner that does not unreasonably damage the
              debtor by (1) advertising in its notice of sale that
              only a quitclaim deed would be provided to the winning


      7/
            Prior to joining AHFI, I practiced law for more than twenty years
in California.
      8/
              Bald is a putative class action, but no class has been certified
to date.

                                         8
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

            bidder, despite the fact that it sometimes provided a
            limited warranty deed; and (2) not publishing notices
            of postponement of foreclosure auctions.

            The [federal] district court granted Wells Fargo's
            motion to dismiss, holding that the Hawaii foreclosure
            statute did not prescribe the form of deed to be
            offered and allowed postponement via oral
            announcement, and that the Hawaii common law duty of a
            mortgagee to not unnecessarily injure the debtor did
            not apply.

Bald appeal, 2017 WL 1433314, at *1 (footnote added; citation
omitted).
           On April 24, 2017, four months after I ceased
representing Wells Fargo and following the Hawai#i Supreme
Court's decision in Hungate v. Law Office of David B. Rosen, 139
Hawai#i 394, 391 P.3d 1, 17 (2017), the Ninth Circuit reversed
the federal district court's decision granting Wells Fargo's
motion to dismiss and remanded the case to the district court for
further proceedings. Bald appeal, 2017 WL 1433314, at *3.
          On June 7, 2017, Matsuyoshi's current counsel in this
case, James J. Bickerton (Counsel Bickerton), first appeared as
counsel for the plaintiffs in Bald.9/ On November 27, 2017, the
plaintiffs in Bald filed their First Amended Complaint.
          On July 2, 2018, the law firm Dentons announced its
combination with AHFI. At least in name, AHFI ceased to exist.
On January 17, 2019, my former colleagues at AHFI, now partners
at Dentons, withdrew as counsel, and new counsel appeared, for
Wells Fargo.
          On May 16, 2019, the federal district court issued an
"Order Certifying A Question To The Hawai#i Supreme Court" in
Bald and two other pending cases raising similar issues. Lima v.
Deutsche Bank Nat'l Trust Co., Civ. Nos. 12-00509 SOM-WRP, 12-
00514 SOM-WRP, and 13-00135 SOM-RT, 2019 WL 2146585 (D. Haw.
May 16, 2019). The question was:
            When (a) a borrower has indisputably defaulted on a mortgage
            for real property, (b) a lender has conducted a nonjudicial
            foreclosure sale but has not strictly complied with the
            requirements governing such sales, and (c) the borrower sues
            the lender over that noncompliance after the foreclosure
            sale and, if the property was purchased at foreclosure by
            the lender, after any subsequent sale to a third-party


      9/
            Counsel Bickerton first appeared as counsel for the plaintiffs-
appellants in the Bald appeal on September 1, 2015.

                                      9
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          purchaser, may the borrower establish the requisite harm for
          liability purposes under the law of wrongful foreclosure
          and/or section 480-2 of Hawai#i Revised Statutes by
          demonstrating the loss of title, possession, and/or
          investments in the property without regard to the effect of
          the mortgage on those items?

Id. at *1.
          The district court explained the procedural
developments following remand from the Ninth Circuit, in relevant
part, as follows:
          The amended complaints . . . added new plaintiffs, and added
          other practices that Defendant Banks had allegedly
          wrongfully engaged in during the nonjudicial foreclosure
          proceedings. . . . .
          In their amended complaints, Plaintiff Borrowers now assert:
          (1) a tort claim for wrongful foreclosure, and (2) a UDAP
          claim under section 480-2.
          . . . .

          Defendant Banks in each case filed motions for summary
          judgment, arguing, among other things, that Plaintiff
          Borrowers' claims fail because they cannot prove the harm
          element of either their wrongful foreclosure claim or their
          section 480-2 claim. . . .
          Plaintiff Borrowers respond that evidence that each
          Plaintiff Borrower lost title, possession, and the value of
          investments in that Plaintiff Borrower's property is
          sufficient to survive summary judgment. Plaintiff Borrowers
          argue that they were harmed by the loss of title and
          possession of the properties that they had before Defendant
          Banks foreclosed. . . .

Id. at *4-*5 (citations and footnotes omitted).
          The district court further explained:
          If the Hawai#i Supreme Court concludes that the effect of a
          mortgage must be considered in determining whether a
          borrower establishes the harm element of a prima facie
          liability case for wrongful foreclosure or a section 480-2
          claim, this court anticipates granting summary judgment for
          Defendant Banks because Plaintiff Borrowers' only evidence
          of harm relates to the loss of title, possession, and
          investments in the properties without regard to any
          mortgage. A grant of summary judgment on these grounds would
          dispose of all claims.
          If the Hawai#i Supreme Court arrives at a different
          conclusion, that ruling will not dispose of the cases.
          Instead, this court will need to address the remaining
          arguments in Defendant Banks' motions for summary judgment,
          as well as the issues in motions to dismiss filed by
          Deutsche Bank and U.S. Bank. Wells Fargo has also filed a
          separate motion for partial summary judgment. These motions
          are substantial and together raise dozens of complicated and
          often related issues. . . . .

Id. at *6 (citations omitted).


                                   10
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           The district court ordered, among other things:
"Further proceedings in this court are stayed pending action by
the Hawai#i Supreme Court." Id. at *14
           On June 13, 2019, the Hawai#i Supreme Court ordered,
among other things, that the parties file briefs in the
certified-question proceeding. See Lima v. Deutsche Bank Nat'l
Trust Co., No. SCCQ-XX-XXXXXXX, Judiciary Information Management
System (JIMS) dkt. 12. The parties did so, and the matter is
currently pending before the supreme court.

                           II.   Discussion

A.   Legal Framework

           We honor a foundational principle of our judicial
system: "The integrity of the judicial process depends on
'justice ... satisfy[ing] the appearance of justice.'" Ross, 89
Hawai#i at 381, 974 P.2d at 21 (quoting State v. Brown, 70 Haw.
459, 467, 776 P.2d 1182, 1188 (1989)); see Mauna Kea Anaina Hou
v. Bd. of Land & Nat. Res., 136 Hawai#i 376, 389, 363 P.3d 224,
237 (2015) ("[J]ustice can perform its high function in the best
way only if it satisfies the appearance of justice." (quoting
Sifagaloa v. Bd. of Trs. of Emps. Ret. Sys., 74 Haw. 181, 189,
840 P.2d 367, 371 (1992))). "Our judicial system, however, also
rests on the premise that 'the law will not suppose a possibility
of bias or favour in a judge, who is already sworn to administer
impartial justice, and whose authority greatly depends upon that
presumption and idea.'" Ross, 89 Hawai#i at 381, 974 P.2d at 21
(quoting Aetna Life Ins. Co. v. Lavoie, 475 U.S. 813, 820 (1986)
(quoting 3 W. Blackstone, Commentaries 361)). "While the
principle that 'justice must satisfy the appearance of justice'
exhorts judges to 'hold the balance nice, clear and true,' it
does not invite any party concerned about or dissatisfied with
the outcome of a case to seek a different judge." Id. at 381,
974 P.2d at 21 (quoting Aetna Life Ins. Co., 475 U.S. at 822);
TSA Int'l Ltd., 92 Hawai#i at 255, 990 P.2d at 725 (quoting
Ross); see also Belue v. Leventhal, 640 F.3d 567, 574 (4th Cir.
2011) ("[R]ecusal decisions 'reflect not only the need to secure
public confidence through proceedings that appear impartial, but

                                   11
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

also the need to prevent parties from too easily obtaining the
disqualification of a judge, thereby potentially manipulating the
system for strategic reasons, perhaps to obtain a judge more to
their liking.'"(quoting In re United States, 441 F.3d 44, 67 (1st
Cir. 2006))).
          Accordingly, the Hawai#i Supreme Court has made clear
that
            a judge owes a duty not to withdraw from a case — however-
            much his personal feelings may incline him to do so — where
            the circumstances do not fairly give rise to an appearance
            of impropriety and do not reasonably cast suspicion on his
            [or her] impartiality.

Ross, 89 Hawai#i at 377, 974 P.2d at 17 (first emphasis added)
(quoting Brown, 70 Haw. at 467 n.3, 776 P.2d at 1188 n.3); TSA
Int'l Ltd., 92 Hawai#i at 254, 990 P.2d at 724) (quoting Ross).
See HRCJC Rule 2.7 ("A judge shall hear and decide matters
assigned to the judge, except when disqualification or recusal is
required or permitted by Rule 2.11 or other law.") (asterisk
omitted); id. Comment 1 ("Unwarranted disqualification or recusal
may bring public disfavor to the court and to the judge
personally.").
          The court evaluating a claim of judicial bias thus
starts with the premise that judges are presumed to be unbiased.
See Ross, 89 Hawai#i at 381, 974 P.2d at 21; see also In re
Conservation District Use Application HA-3568, 143 Hawai#i 379,
392, 431 P.3d 752, 765 (2018) ("[A]dministrative adjudicators are
held to the same standard as judges . . . [and] like judges,
administrators serving as adjudicators are presumed to be
unbiased.") (citing Sifagaloa, 74 Haw. at 192, 840 P.2d at 372).
This presumption can be rebutted by a showing of a disqualifying
interest, "[b]ut the burden of establishing a disqualifying
interest rests on the party making the assertion." Sifagaloa, 74
Haw. at 192, 840 P.2d at 372.10/

      10/
            Similarly, the moving party bears the burden of establishing the
grounds for recusal under parallel federal law. See Am. Prairie Constr. Co.
v. Hoich, 594 F.3d 1015, 1021 (8th Cir. 2010) (affirming denial of recusal
under 28 U.S.C. § 455(a) and (b)(1); stating that "[a] judge is presumed to be
impartial, and the party seeking disqualification bears the substantial burden
of proving otherwise") (internal quotation marks omitted); see also Philip
Morris USA, Inc. v. United States Food & Drug Admin., 156 F. Supp. 3d 36, 43
(D.D.C. 2016) (stating that "[t]he moving party bears the burden of
                                                                (continued...)

                                     12
            FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The supreme court also has recognized that "[d]ecisions
on recusal or disqualification present perhaps the ultimate test
of judicial discretion . . . ." TSA Int'l Ltd., 92 Hawai#i at
252, 990 P.2d at 722. Accordingly:
               The jurist requested to recuse himself [or herself] is the
               most capable to determine those factors hidden in the
               recesses of the mind and soul which would bear upon his or
               her capability to maintain the impartiality that each matter
               must receive[.]

Id. (quoting Ross, 89 Hawai#i at 375, 974 P.2d at 15 (quoting
Goodheart v. Casey, 565 A.2d 757, 763 (Pa. 1989))) (original
brackets omitted).
          While I am confident that I can maintain my
impartiality in this appeal, the court applies an objective
standard to questions of recusal and disqualification (see
infra), and I thus do so in the analysis below.
          Hawai#i courts apply a two-part analysis in
disqualification or recusal cases. See Ross, 89 Hawai#i at 377,
974 P.2d at 17. This court has elaborated as follows:
               First, courts determine whether the alleged bias is covered
               by HRS § 601–7, 11/ which only pertains to cases of affinity


      10/
          (...continued)
establishing the grounds for recusal under [28 U.S.C. § ]455(b)(2)."); E.I. du
Pont de Nemours & Co. v. Kolon Indus., Inc., 847 F. Supp. 2d 843, 857 (E.D.
Va. 2012) (stating that it is the burden of "the party moving for recusal
under § 455(b)[] to demonstrate that the presiding judge or one of his former
law partners 'served in the matter in controversy.'").
      11/
               HRS § 601–7 (2016) provides:

                        (a) No person shall sit as a judge in any case in
               which:
                        (1)   The judge's relative by affinity or
                              consanguinity within the third degree is
                              counsel, or interested either as a plaintiff or
                              defendant, or in the issue of which the judge
                              has, either directly or through such relative, a
                              more than de minimis pecuniary interest; or
                        (2)   The judge has been of counsel or on an appeal
                              from any decision or judgment rendered by the
                              judge;
               provided that no interests held by mutual or common funds,
               the investment or divestment of which are not subject to the
               direction of the judge, shall be considered pecuniary
               interests for purposes of this section; and after full
               disclosure on the record, parties may waive disqualification
               due to any pecuniary interest.
                                                                   (continued...)

                                           13
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

              or consanguinity, financial interest, prior participation,
              and actual judicial bias or prejudice. [Ross, 89 Hawai #i at
              377, 974 P.2d at 17]; [HRS] § 601–7. This first step refers
              to judicial "disqualification." See [HRCJC] Rule 2.11 Code
              Comparison (2008) (in Hawai#i jurisprudence, the terms
              "disqualification" and "recusal" are not synonymous); Report
              and Recommendation of the Committee to Evaluate Hawaii's
              Revised Code of Judicial Conduct 1, 7 (April 10, 2008) . . .
              ("disqualification" refers to "disqualification pursuant to
              HRS § 601–7 due to kinship, pecuniary interest, prior
              involvement, personal bias or prejudice").
                    Second, if HRS § 601–7 does not apply, courts "may
              then turn, if appropriate, to the notions of due process
              . . . in conducting the broader inquiry of whether
              'circumstances . . . fairly give rise to an appearance of
              impropriety and . . . reasonably cast suspicion on [the
              judge's] impartiality.'" Ross, 89 Hawai#i at 377, 974 P.2d
              at 17 (brackets and ellipses in original) (quoting State v.
              Brown, 70 Haw. 459, 467 n.3, 776 P.2d 1182, 1188 n.3
              (1989)). A judge who ceases participating because of
              due-process concerns "recuses" him or herself. 2008 RCJC
              Report at 7 (under Ross, "recusal" refers to
              "disqualification outside HRS § 601–7 due to the appearance
              of impropriety").

Chen v. Hoeflinger, 127 Hawai#i 346, 361, 279 P.3d 11, 26 (2012)
(footnote added).
          With these principles in mind, I address Matsuyoshi's
arguments in turn.

B.   Disqualification Under HRS § 601-7

          "To disqualify a judge based on HRS § 601–7(b), the
movant must timely file an affidavit 'stat[ing] the facts and
reasons for the belief that bias or prejudice exists.'" TSA
Int'l Ltd., 92 Hawai#i at 254, 990 P.2d at 724.



     11/
            (...continued)
                    (b) Whenever a party to any suit, action, or
              proceeding, civil or criminal, makes and files an affidavit
              that the judge before whom the action or proceeding is to be
              tried or heard has a personal bias or prejudice either
              against the party or in favor of any opposite party to the
              suit, the judge shall be disqualified from proceeding
              therein. Every such affidavit shall state the facts and the
              reasons for the belief that bias or prejudice exists and
              shall be filed before the trial or hearing of the action or
              proceeding, or good cause shall be shown for the failure to
              file it within such time. No party shall be entitled in any
              case to file more than one affidavit; and no affidavit shall
              be filed unless accompanied by a certificate of counsel of
              record that the affidavit is made in good faith. Any judge
              may disqualify oneself by filing with the clerk of the court
              of which the judge is a judge a certificate that the judge
              deems oneself unable for any reason to preside with absolute
              impartiality in the pending suit or action.

                                        14
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Here, Matsuyoshi cites HRS § 601–7(b) in the first
sentence of her motion, but never refers to the statute again in
her motion or supporting memorandum, and does not argue a
statutory ground for disqualification. The argument is thus
deemed waived. See HRAP Rule 28(b)(7) ("Points not argued may be
deemed waived."). Moreover, Matsuyoshi did not file an affidavit
supporting her motion, as required by HRS § 601–7(b). See TSA
Int'l Ltd., 92 Hawai#i at 254, 990 P.2d at 724. Accordingly,
Matsuyoshi has not established a statutory basis for
disqualification under HRS § 601–7(b).

C.   Recusal Under HRCJC Rule 2.11(a)

          As relevant to Matsuyoshi's recusal motion, HRCJC Rule
2.11(a) states:
                Subject to the rule of necessity, a judge shall
          disqualify or recuse himself or herself in any proceeding in
          which the judge's impartiality might reasonably be
          questioned, including but not limited to the following
          circumstances:

                      . . . .
                      (6) The judge:

                            (A) served as a lawyer in the matter in
                      controversy . . . ;
                            . . . .

                            (C) was a witness concerning the matter[.]

(Asterisks omitted.)
          This court applies an objective standard to the
question of whether a judge's impartiality might reasonably be
questioned under the circumstances of a particular case. See
Ross, 89 Hawai#i at 380, 974 P.2d at 20. That standard requires
the court to ask the following:
          Would a reasonable person, knowing all the facts, conclude
          that the . . . judge's impartiality could reasonably be
          questioned? Or phrased differently, would an objective,
          disinterested observer fully informed of the underlying
          facts, entertain significant doubt that justice would be
          done absent recusal?

Id. (quoting United States v. Lovaglia, 954 F.2d 811, 815 (2d
Cir. 1992)). Importantly, a reasonable observer must assume that
judges are ordinarily capable of setting aside their own


                                      15
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

interests and adhering to their sworn commitments "to administer
impartial justice," Ross, 89 Hawai#i at 381, 974 P.2d at 21, and
to "faithfully discharge [their] duties . . . to the best of
[their] abilit[ies]," Haw. Const. art. XVI, § 4. See Armenian
Assembly of America, Inc. v. Cafesjian, 783 F. Supp. 2d 78, 91
(D.D.C. 2011) (construing parallel federal law).
          Matsuyoshi contends that my recusal is required: (1)
under HRCJC Rule 2.11(a), because my impartiality might
reasonably be questioned "given [my] recent practice history";
(2) under HRCJC Rule 2.11(a)(6)(A), because I "served as a lawyer
in the matter in controversy" by virtue of my prior
representation of mortgagees in other cases; and (3) under Rule
2.11(a)(6)(C), because I became "a witness concerning the matter
[in controversy,]" by filing a declaration in the Bald appeal
seven years ago.
          I examine each of these contentions in turn below.

     1.       Recusal Under HRCJC Rule 2.11(a) Based on Prior
              Representation of Mortgagees

          Matsuyoshi first argues that my impartiality might
reasonably be questioned because of my "recent practice history"
– which she acknowledges is over four years old – representing
mortgagees in other nonjudicial foreclosure litigation. She
cites no Hawai#i case law supporting her position, and this court
has found none. Indeed, Matsuyoshi cites no authority at all in
which a judge recused him or herself based merely on having
previously litigated the same or similar issues coming before the
court, or on having represented parties taking positions adverse
to the party seeking recusal.
          Federal authorities, interpreting a federal statute
that contains terms similar in many (though not all) respects to
the HRCJC, and that mandates recusal where a judge's impartiality
"might reasonably be questioned," see 28 U.S.C. § 455 (1990),12/

     12/
              28 U.S.C. § 455(a)-(b) provides:
              (a) Any justice, judge, or magistrate judge of the United
              States shall disqualify himself in any proceeding in which
              his impartiality might reasonably be questioned.
                                                                  (continued...)

                                        16
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

do not support Matsuyoshi's argument. "Courts have uniformly
rejected the notion that a judge's previous advocacy for a legal,
constitutional, or policy position is a bar to adjudicating a
case, even when that position is directly implicated in the case
before the court." Carter v. West Publishing Company, No. 99-
11959-EE, 1999 WL 994997, at *9 (11th Cir. Nov. 1, 1999)
(Tjoflat, J.) (citing numerous cases). See also Royal Park Invs.
SA/NV v. U.S. Bank Nat'l Ass'n, No. 14 Civ. 2590 (VM)(RWL), 2018
WL 559158, at *3 (S.D.N.Y. Jan. 9, 2018) (denying recusal where
judge had prior experience litigating residential mortgage backed
security (RMBS) cases); Pauley v. United States, No. 3:12-CV-


     12/
            (...continued)

              (b) He shall also disqualify himself in the following
              circumstances:
                    (1) Where he has a personal bias or prejudice
                    concerning a party, or personal knowledge of disputed
                    evidentiary facts concerning the proceeding;
                    (2) Where in private practice he served as lawyer in
                    the matter in controversy, or a lawyer with whom he
                    previously practiced law served during such
                    association as a lawyer concerning the matter, or the
                    judge or such lawyer has been a material witness
                    concerning it;

                    (3) Where he has served in governmental employment and
                    in such capacity, participated as counsel, adviser or
                    material witness concerning the proceeding or
                    expressed an opinion concerning the merits of the
                    particular case in controversy;

                    (4) He knows that he, individually or as a fiduciary,
                    or his spouse or minor child residing in his
                    household, has a financial interest in the subject
                    matter in controversy or in a party to the proceeding,
                    or any other interest that could be substantially
                    affected by the outcome of the proceeding;

                    (5) He or his spouse, or a person within the third
                    degree of relationship to either of them, or the
                    spouse of such a person:
                             (i) is a party to the proceeding, or an officer,
                             director, or trustee of a party;
                             (ii) Is acting as a lawyer in the proceeding;

                             (iii) Is known by the judge to have an interest
                             that could be substantially affected by the
                             outcome of the proceeding;

                             (iv) Is to the judge's knowledge likely to be a
                             material witness in the proceeding.

                                          17
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

08558, 2013 WL 6190034, at *3 (S.D.W. Va. Nov. 26, 2013) (denying
recusal where judge had prior experience working with physicians
and hospitals defending medical negligence matters); Fifty-Six
Hope Road Music Ltd. v. UMG Recordings, Inc., No. 08 Civ. 6143
(KBF), 2011 WL 5825321, at *2 (S.D.N.Y. Nov. 16, 2011) (denying
recusal where judge had prior experience litigating digital music
issues); Biro v. Condé Nast, No. 11 CV 4442 (JPO), 2011 WL
5109445, at *2 (S.D.N.Y. Oct. 27, 2011) (denying recusal where
judge had experience litigating defamation cases on behalf of
large media companies); Greater New York Mut. Ins. Co. v. North
River Ins. Co., Civ. A. Nos. 94-5223, 94-5554, 1995 WL 214410, at
*1 (E.D. Pa. Apr. 10, 1995) (denying recusal where judge had
prior experience litigating insurance issues).
          In Royal Park Investments, for example, the court
denied a request for recusal brought under 28 U.S.C. § 455(a).
2018 WL 559158, at *3. There, the defendant bank argued that the
judge's "impartiality might reasonably be questioned" in part
because, from 2000 to 2016, while in private practice, the judge
had litigated RMBS cases on behalf of plaintiffs advocating
positions on issues that were likely to arise in the case before
the court. Id. at *1-2. After considering the relevant
authorities, the court concluded: "The fact that I have
litigated RMBS cases on behalf of plaintiffs addressing the same
or similar issues that are likely to arise in this case also
provides no basis for recusal." Id. at *3. "Were it otherwise,"
the court reasoned, "no Assistant United States Attorney who
prosecuted narcotics criminals could become a judge presiding
over criminal narcotics cases, and no personal injury lawyer
could become a judge presiding over tort cases." Id. The court
continued: "There is no basis to believe my 'impartiality might
reasonably be questioned' simply because I am knowledgeable about
certain aspects of the [RMBS] industry or [RMBS, sampling and
other] issues more generally." Id. (alteration in original)
(quoting Fifty-Six Hope Road Music, 2011 WL 5825321, at *2).
          In reaching this conclusion, the court relied in part
on Cipollone v. Ligget Group, Inc., 802 F.2d 658, 659-60 (3d.
Cir. 1986). See Royal Park Invs., 2018 WL 559158, at *3. In
Cipollone, the Third Circuit rejected the argument that a judge's

                                   18
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

impartiality might reasonably be questioned in a products
liability action because of his knowledge of the issues, gained
while in private practice. The court stated:
          [P]rior knowledge about legal issues is not a ground for
          recusal of a Judge. . . . [The moving party] does not
          assert that Judge Hunter has knowledge of evidentiary facts.
          If judges could be disqualified because their background in
          the practice of law gave them knowledge of the legal issues
          which might be presented in cases coming before them, then
          only the least-informed and worst-prepared lawyers could be
          appointed to the bench.

802 F.2d at 659-60. See Greater New York Mut. Ins. Co., 1995 WL
214410, at *3 ("My only prior experience is with the legal issues
presented by these cases. . . . [T]his is simply not a basis for
recusal. Otherwise, the more legal knowledge or experience a
judge has, the fewer cases he or she could hear.")
          These authorities make clear that my previous advocacy
on behalf of mortgagees in other nonjudicial foreclosure
litigation is not a proper basis for my recusal. That is so
regardless of any alleged similarity between the issues I
litigated while in private practice and the issues raised in this
appeal (see cases cited supra), though as further discussed
below, Matsuyoshi has not established more than an attenuated
connection between the former and the latter issues. I have no
personal knowledge of any evidentiary facts in this case.
Accordingly, my prior "practice history" does not provide an
objective basis to believe that my impartiality might reasonably
be questioned.
          Lacking authority for her position, Matsuyoshi relies
on the rhetoric of armed conflict. She describes "a broad scale
campaign in a multi-front 'war' between classes of consumers and
multiple banks that spanned several years," and asserts that I
"was not just a foot-soldier in that war[, . . . but] a
commanding general[.]" Ultimately, though, Matsuyoshi's argument
comes down to this assertion: "The record shows strong and
vigorous advocacy, and firm disagreements with the positions of
the mortgagors" in cases I litigated.
          Assuming that is so, Matsuyoshi still has not explained
why a judge who previously represented clients in other matters
while in private practice must be disqualified simply because, as
an advocate, he fulfilled his professional responsibilities to

                                   19
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

zealously represent those clients. See Hungate, 139 Hawai#i at
413, 391 P.3d at 20 ("Attorneys bear a duty to zealously
represent clients 'within the bounds of the law." (quoting
Giuliani v. Chuck, 1 Haw. App. 379, 384, 620 P.2d 733, 737
(1980))); Hawai#i Rules of Professional Conduct, "Preamble," ¶ 2
("As advocate, a lawyer zealously asserts the client's position
under the Rules of the adversary system."), ¶ 8, ¶ 9. Nor has
Matsuyoshi supplied any authority requiring recusal based on the
strength and vigor of a current judge's prior advocacy as a
litigator. Cf. Greater New York Mut. Ins. Co., 1995 WL 214410,
at *3 (denying recusal where the movant argued that the judge, in
his prior experience, was "instrumental in the development of a
novel legal theory" upon which he subsequently based a judicial
decision). Matsuyoshi's argument also wrongly conflates the
lawyer's professional role with his or her personal beliefs. See
Philip Morris USA Inc., 156 F. Supp. 3d at 49 ("Reasonable, well-
informed observers . . . understand that lawyers personally, and
law firms as institutions, do not necessarily agree or identify
with their clients' actions or interests. After all, lawyers and
law firms advocate for clients, even when their clients'
interests conflict with their own personal beliefs. That is the
hallmark of lawyering.")
          In sum, my prior representation of mortgagees is more
than four years old. While in private practice, I zealously
represented my clients, both plaintiffs and defendants, within
the bounds of the law. The case law demonstrates that this
circumstance is not disqualifying. On this record, Matsuyoshi
has failed to establish that a reasonable person, knowing all the
facts, would conclude that my impartiality in the current appeal
could reasonably be questioned due to my prior "practice
history."

     2.   Recusal Under HRCJC Rule 2.11(a)(6)(A)

          Matsuyoshi next argues that my recusal is required
under HRCJC Rule 2.11(a)(6)(A), because I served as a lawyer in
"the matter in controversy" as a result of my prior
representation of mortgagees in other cases, including Bald.

                                   20
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Whether this rule requires my recusal depends on whether the
legal services that I provided in these other cases concern "the
matter in controversy" that is now before this court.

          a.   Definition of "Matter in Controversy"

          HRCJC Rule 2.11(a)(6)(A) states in part that "a judge
shall disqualify or recuse himself or herself in any proceeding
in which . . . [t]he judge . . . served as a lawyer in the matter
in controversy, or was associated with a lawyer who participated
substantially as a lawyer in the matter during such
association[.]" (Emphasis added.) The HRCJC does not expressly
define the phrase "matter in controversy" or what appears to be
the shorthand reference, "matter." HRCJC Rule 2.11 is based,
with modifications, on American Bar Association Model Code of
Judicial Conduct (ABA Model Code) Rule 2.11. See HRCJC Rule
2.11, "Code Comparison." However, the ABA Model Code does not
expressly define the terms at issue. Nor have the Hawai#i
appellate courts opined on the meaning of these terms.
          Based on certain federal authorities that have
construed the phrase "matter in controversy" under 28 U.S.C.
§ 455(b), Matsuyoshi urges this court to adopt a broad reading of
the same phrase under Hawai#i law. Indeed, Matsuyoshi's sweeping
argument would effectively define "matter in controversy" to
encompass not only the case before the court, but also other
cases involving similar legal issues that a judge litigated while
in private practice, apparently limited only by the extent and
zeal of his or her prior advocacy on those issues. In advancing
this expansive definition, however, Matsuyoshi overlooks
important distinctions between HRCJC Rule 2.11 and 28 U.S.C.
§ 455(b) regarding the terms at issue.
          For example, while the HRCJC does not define the phrase
"matter in controversy," it does, unlike parallel federal law,
define the terms "pending matter" and "impending matter." A
"'[p]ending matter' is a matter that has commenced. A matter
continues to be pending through any appellate process until final




                                   21
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

disposition. See [HRCJC] Rules 2.9, 2.10, 3.13, and 4.1."13/
HRCJC, "Terminology" (emphasis and underscoring added). As used
in the definition of "pending matter" and the cited rules, the
term "matter" appears to refer to a case (which will have a
"final disposition") before the court, not other cases involving
the same or similar issues. See, e.g., HRCJC Rule 2.9(a) ("A
judge shall not initiate, permit, or consider ex parte
communications, or consider other communications made to the
judge outside the presence of the parties or their lawyers,
concerning a pending* or impending matter* . . . . (denoting
defined terms with asterisks)). Nevertheless, it is not clear
that this contextual definition of "matter" was intended to apply
to the terms "matter in controversy" and "matter" in HRCJC Rule
2.11, as the definition of "pending matter" does not reference
Rule 2.11, and the terms "matter in controversy" and "matter" in
Rule 2.11 are not followed by asterisks, which denote defined
terms in the HRCJC.14/
          Focusing on HRCJC Rule 2.11, I note that, unlike 28
U.S.C. § 455(b), Rule 2.11 requires that a judge disqualify or
recuse himself or herself "in any proceeding in which . . . [t]he
judge . . . on appeal, previously presided as a judge over the
matter in another court." HRCJC Rule 2.11(a)(6)(D). In this
context, the term "matter" appears again to be shorthand for
"matter in controversy" and seems to refer to the case currently
pending before the appellate court, though it also may reasonably
be read to encompass any closely related underlying case (e.g.,
the original criminal case underlying a post-conviction
proceeding under Hawai#i Rules of Penal Procedure Rule 40). Cf.
People v. Storms, 617 N.E.2d 1188, 1190 (Ill. 1993) (ruling that
the plain meaning of "matter in controversy" in the Illinois Code


      13/
           The HRCJC also defines the term "impending matter." An
"'[i]mpending matter' is a matter that is imminent or expected to occur in the
near future. See [HRCJC] Rules 2.9, 2.10, 3.13, and 4.1." HRCJC,
"Terminology" (underscoring added).
      14/
            It is also possible that the terms "matter in controversy" and
"matter" in HRCJC Rule 2.11 are not followed by asterisks simply because they
do not include the terms "pending" and "impending," as do HRCJC Rules 2.9,
2.10, 3.13, and 4.1.

                                     22
       FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

of Judicial Conduct refers to "the case currently pending before
the court"); People v. Vasquez, 718 N.E.2d 356, 358-59 (Ill. App.
1999) (applying Storms and concluding that a post-conviction
proceeding is sufficiently related to the original prosecution
that it falls within the scope of the Illinois rule). Even if
one construes "matter in controversy" more broadly than the case
before the court, the phrase surely was not intended to encompass
all cases involving the same substantive subject or legal issues
that the judge presided over in another court. So, too, the same
phrase could not have been intended to encompass all cases
involving the same substantive subject or legal issues that the
judge litigated while in private practice.
           Unlike 28 U.S.C. § 455(b), HRCJC Rule 2.11 also
includes comments that use the term "matter." "The Comments that
accompany the Rules . . . provide guidance regarding the purpose,
meaning, and proper application of the Rules." HRCJC, "Scope."
In explaining the rule of necessity, for example, Comment 3 to
Rule 2.11 states in part:
          [A] judge . . . might be the only judge available in a
          matter requiring immediate judicial action, such as a
          hearing on probable cause or a temporary restraining order.
          In matters that require immediate action, the judge must
          disclose on the record the basis for possible
          disqualification or recusal and make reasonable efforts to
          transfer the matter to another judge as soon as practicable.

(Emphasis added.) Here, again, in context, the term "matter"
appears to refer to the case currently pending before the court,
not other cases involving the same or similar issues. See
Priceline.com, Inc. v. Dir. of Taxation, 144 Hawai#i 72, 90 n.33,
436 P.3d 1155, 1173 n.33 (2019) ("the meaning of words may be
determined by reference to their relationship with other
associated words and phrases").
           Nevertheless, I acknowledge that the precise meaning of
the phrase "matter in controversy" in HRCJC Rule 2.11 is not
entirely clear. Thus, to the extent that federal courts have
construed the same or similar terms in 28 U.S.C. § 455, this
court may look to federal case law for guidance. See Ross, 89
Hawai#i at 380, 974 P.2d at 20 (noting the decisions of federal
courts "interpreting a federal statute [i.e., 28 U.S.C. § 455]
that contains terms similar to the [then-Code of Judicial Conduct

                                    23
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

(CJC)], mandating recusal where the judge's impartiality 'might
reasonably be questioned'"); State v. Lioen, 106 Hawai#i 123,
128-29, 102 P.3d 367, 372-73 (App. 2004) (reviewing the decisions
of "[f]ederal and state courts construing codes of judicial
conduct with language comparable to the Hawai#i CJC").
          Federal cases that have interpreted the phrase "matter
in controversy," as used in 28 U.S.C. § 455(b), "present a
somewhat muddled picture." Philip Morris USA Inc., 156 F. Supp.
3d at 44. There is limited case law interpreting 28 U.S.C.
§ 455(b), and "courts that have interpreted this section have
widely divergent views with respect to its meaning and
application." Blue Cross & Blue Shield of Rhode Island v. Delta
Dental of Rhode Island, 248 F. Supp. 2d 39, 43 (D.R.I. 2003).
Some courts have read "matter in controversy" strictly to mean
only the actual case pending before the court. See id. at 46.
For example, the court in Blue Cross & Blue Shield, after
reviewing the relevant case law, concluded: "[Section] 455(b)(2)
should be given a restrictive reading; that is, it should be read
as applying only to the case that is before the Court as defined
by the docket number attached to that case and the pleadings
contained therein . . . ." Id.; see also United States v.
Scherer, No. 2:19-CV-03634, 2019 WL 5064686, at *1 (S.D. Ohio
Sept. 17, 2019) ("The term 'matter in controversy' refers 'to the
actual case that is pending before the Court.'" (quoting Jones v.
Philadelphia Parking Auth., No. 11-4699, 2011 WL 4901291, at *2
(E.D. Penn. Oct. 14, 2011))); Di Giustino v. SmarteCarte Co., No.
CV 16-00192 LEK-KSC, 2018 WL 1440214, at *4 (D. Haw. Mar. 22,
2018) ("More importantly, the undersigned [judge] never served as
a lawyer in this matter, nor has a lawyer with whom he previously
practiced law served during such association as a lawyer
concerning the matter.") (emphasis added and original emphasis
omitted); Pitrolo v. County of Buncombe, N.C., No. 06cv199, 2013
WL 588753, at *5 (W.D.N.C. Feb. 13, 2013) (citing approvingly the
definition of "matter in controversy" in Blue Cross & Blue
Shield).
          Other courts have held that "matter in controversy" has
a broader, though not unbounded, meaning. See, e.g., Little Rock


                                   24
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Sch. Dist. v. Armstrong, 359 F.3d 957, 960 (8th Cir. 2004)
(explaining that the phrase "matter in controversy" must mean
something other than the word "case"); Little Rock Sch. Dist. v.
Pulaski Cty. Special Sch. Dist. No. 1, 839 F.2d 1296, 1302 (8th
Cir. 1988) (explaining that under the view that "different cases
may constitute the same 'matter in controversy,' the question of
what kinds of cases are sufficiently related for the purposes of
§ 455(b)(2) would remain a question of judgment and degree");
Philip Morris USA Inc., 156 F. Supp. 3d at 43 (stating that "the
question of recusal under [§] 455(b)(2) is necessarily a fact-
intensive inquiry" and noting various factors courts have
considered in determining the "matter in controversy"); United
States v. Lawson, Crim. No. 3:08-21-DCR, 2009 WL 1702073, at *2
(E.D. Ky. June 17, 2009) ("While analysis under this statutory
section is fact-intensive, the phrase 'matter' as used in §
455(b)(2) is intended to have broader meaning than the specific
case pending for resolution.").
           For example, in Armstrong, the Eighth Circuit
explained:
            The language chosen by Congress, "matter in controversy," is
            not defined by the statute. However, Congress easily could
            have substituted the word "case" for the words "matter in
            controversy," but did not do so. This deliberate choice by
            Congress demonstrates an intent that the words "matter in
            controversy" mean something other than what we commonly
            refer to as a "case." In fact, Congress used the words
            "proceeding," "case in controversy," and "subject matter in
            controversy" in various other subsections of § 455(b) to
            describe situations where a judge must disqualify himself.
            Thus, we must assume that Congress ascribed a particular
            meaning to the words "matter in controversy," and we must
            try to discern that meaning. 15/

359 F.3d at 960 (footnote added). According to the court, in
determining whether two proceedings are the same "matter in


      15/
            It is noteworthy that, unlike 28 U.S.C. § 455(b), HRCJC Rule 2.11
does not use the phrase "case in controversy." Indeed, HRCJC Rule
2.11(a)(6)(B) substitutes "matter in controversy" for the federal statute's
"case in controversy." Compare HRCJC Rule 2.11(a)(6)(B) (a judge shall
disqualify himself or herself in any proceeding in which the judge "served in
governmental employment and in such capacity, participated personally and
substantially as a lawyer or public official concerning the proceeding, or has
publicly expressed in such capacity an opinion concerning the merits of the
particular matter in controversy") with 28 U.S.C. § 455(b)(3) (a judge shall
disqualify himself or herself "[w]here he [or she] has served in governmental
employment and in such capacity participated as counsel, adviser or material
witness concerning the proceeding or expressed an opinion concerning the
merits of the particular case in controversy") (emphases added).

                                     25
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

controversy," "we look to the substance of the issues argued and
decided in the two proceedings." Id. Applying this standard,
the court concluded that a trial judge's prior representation of
another judge at a much earlier stage of the same case did not
constitute participation in the same "matter in controversy,"
where that representation was limited to the issue of the latter
judge's disqualification and did not go to the merits of the
case, the disqualification motion had been addressed under a
separate docket number, and the issues before the court on the
merits were not "sufficiently related" to the prior
representation. Id. at 960-61.
          Other federal courts have used the same or similar
phrasing to express the relatedness (or lack thereof) between the
case in which recusal is sought and the judge's prior legal work
or associations. See, e.g., Hoffenberg v. United States, 333 F.
Supp. 2d 166, 174-76 (S.D.N.Y. 2004) (inquiring whether judge's
purported service as a lawyer in another matter and the case
pending before him were "significantly related"); In re Letters
Rogatory from Supreme Court of Ontario, 661 F. Supp. 1168, 1173
(E.D. Mich. 1987) (inquiring whether subpoena matter and former
law partner's representation were "sufficiently related");
Preston v. United States, 923 F.2d 731, 735 (9th Cir. 1991)
(asking "whether the relationship between the judge and an
interested party was such as to present a risk that the judge's
impartiality in the case at bar might reasonably be questioned by
the public"). For example, in United States v. DeTemple, 162
F.3d 279 (4th Cir. 1998), the court applied 28 U.S.C. § 455(b)(2)
by examining the nature and extent of the connection between the
judge's prior professional association and the case then before
him. Id. at 284. In identifying the matter in controversy, the
court looked at the degree of attenuation between the prior case
in which the judge's former partners were involved and the case
over which the judge was then presiding. Id. at 285. The court
explained that the fact "that two suits might have some facts in
common [is] not controlling on whether they qualify as the same
matter in controversy." Id. at 286 (citing Dixie Carriers, Inc.
v. Channel Fueling Serv. Inc., 669 F. Supp. 150, 152 (E.D. Tex.


                                   26
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

1987)). While acknowledging that there was some overlap in the
two cases at issue, the court held that "[the defendant] has
failed to show that the [matter involving the former partner]
concerned the case against him in more than a very tangential
way" and that "any connection between [the two cases] was too
attenuated to be considered the same matter in controversy." Id.
at 285-86 (citing Pulaski Cty. Special Sch. Dist. No. 1, 839 F.2d
at 1302).
          In addition to the court in DeTemple, a number of other
courts examining the relationship between a pending matter and
the judge's prior representation or association have concluded
that recusal was not required under Section 455(b)(2) where the
matters were not "sufficiently related" or the relationship was
"too attenuated." See, e.g., Armstrong, 359 F.3d at 960-61;
Philip Morris USA Inc., 156 F. Supp. 3d at 47 (concluding that
"my former law partner's representation of [an anti-tobacco
organization] is too attenuated a representation to be considered
part of the 'matter in controversy,'" while acknowledging there
was "substantial overlap between the subjects of the two
matters"); E.I. du Pont de Nemours & Co., 847 F. Supp. 2d at 857
(denying recusal where the plaintiff asserted that two of the
judge's former law partners represented DuPont in another case
while the judge was a partner and that evidence in the other case
might be relevant to the pending case).
           Matsuyoshi relies on a handful of federal cases in
which recusal was granted or ordered under Section 455(b)(2),
including Preston, 923 F.2d at 734-35; In re Rodgers, 537 F.2d
1196, 1197-98 (4th Cir. 1976); and In re Letters Rogatory, 661 F.
Supp. at 1173. In those cases, however, a conflict had arisen
from the judge's prior law firm's representation of a client in a
matter that was the same or closely related to the case before
the court.
           In Preston, for example, a decedent's heirs brought a
wrongful death action under the Federal Tort Claims Act against
the federal government. 923 F.2d at 732. The heirs contended
that the trial judge was required to recuse because his former
law firm represented an interested third party, Hughes Aircraft


                                   27
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Company, the decedent's employer at the time of his death. Id.
The Ninth Circuit held that recusal was required in part because,
"[a]lthough Hughes was never a party to the litigation before
[the trial judge], had judgment been rendered against the
government a potential claim for indemnification against Hughes
would have been triggered under a contract between Hughes and the
government." Id. at 731, 732. Further, the trial judge's former
law firm had represented Hughes both in a state court action
involving the decedent's death, while the judge was employed by
the firm, and in pre-trial discovery in the same federal case.
Id. at 734–35. The Ninth Circuit also focused on these close
connections in concluding that recusal was required. Id.
          In In re Rodgers, another case cited by Matsuyoshi, the
defendants were charged with using unlawful means to secure
passage of a bill in the Maryland state legislature. 537 F.2d at
1197-98. They moved for recusal of the trial judge based on the
fact that his former law partner had represented a client in its
own efforts to get the bill passed. Id. The evidence showed
that the former law partner and his client "will undoubtedly
testify about the events that took place before the judge
withdrew from his law firm." Id. at 1198. The Fourth Circuit
ordered the trial judge's recusal because the defendants intended
to "attempt to use the [judge's former law] partner and his
client as witnesses to prove that their goals [in obtaining
passage of the bill] were identical and legitimate." Id.
          Matsuyoshi also relies on In re Letters Rogatory.
There, the trial judge recused himself because his former law
partner's representation could have become an issue in the matter
before the court. 661 F. Supp. at 1174. The issue was whether
the judge could preside over a subpoena matter stemming from a
Canadian judicial proceeding against the former law partner's
client. Id. at 1172. The former law partner, who was subpoenaed
for testimony, had advised the client about loan transactions
that were the subject of the Canadian proceeding. Id. at 1170
n.5, 1172. The judge recused in part because, if the parties had
asked him to resolve an issue of attorney-client privilege, he



                                   28
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

would have had to examine the contents of documents prepared by
his former law partner. Id. at 1174.
          Based on the text of HRCJC Rule 2.11, a contextual
reading of its various provisions (and comments) using the terms
"matter in controversy" and "matter," a review of relevant
federal cases construing parallel federal law, and recognizing
the distinctions between HRCJC Rule 2.11 and 28 U.S.C. § 455(b),
I conclude that the phrase "matter in controversy," as used in
Rule 2.11, should be construed as follows: The touchstone for
determining the "matter in controversy" is the case currently
pending before the court, i.e., the case in which recusal is
raised. The "matter in controversy" also encompasses matters so
closely related to the case at bar as to present an objective
basis to conclude that the judge's impartiality might reasonably
be questioned. Determining the relatedness of such matters
presents an issue of judgment and degree based on the
circumstances.

          b.   Prior Representation of Mortgagees in Other Cases

          Applying this "matter-in-controversy" standard to the
circumstances here, I conclude that my prior representation of
mortgagees in other cases, including in Bald and the Bald appeal,
is too attenuated to be considered part of the "matter in
controversy" before this court for purposes of HRCJC Rule
2.11(a)(6)(A). In reaching this conclusion, I recognize that the
general subject matter of the pending case and these other
matters overlap, as they all concern alleged wrongdoing by
mortgagees in connection with their nonjudicial foreclosures of
real-property mortgages. But "[t]he fact that two suits or
issues have facts in common does not control whether they qualify
as the same matter in controversy." E.I. du Pont de Nemours &
Co., 847 F. Supp. 2d at 860; see DeTemple, 162 F.3d at 286
(same). Were that the case, no lawyer with experience in cases
involving a particular subject matter, and a reputation for
zealously representing his or her clients, could serve as a judge
in unrelated cases involving the same or similar issues.
Likewise, no trial court judge presiding over cases involving the


                                   29
           FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

same subject matter could later serve as an appellate judge in
other cases raising the same or similar issues.
          Matsuyoshi asserts that "there is a substantial
relationship" between the pending case and my prior
representation of mortgagees because, several years ago, I
allegedly "argued that the Bickerton firm was engaged in a multi-
case campaign to overturn and seek relief from nonjudicial
foreclosures under HRS Chapter 667 Part I," prior to learning in
2015 that this case "was part of that overall effort." Just to
be clear, Matsuyoshi does not assert that as an advocate in other
cases, I made a statement about the merits of the current appeal,
which was filed in 2019. Rather, she suggests a disqualifying
interest based on the fact that I eventually came to learn of the
existence of the supreme court's 2015 published opinion in the
earlier appeal in this case. See Kondaur, 136 Hawai#i 227, 361
P.3d 454. This cannot be the applicable standard for recusal, as
it would undermine the ability of former lawyers to serve as
judges in any case that involves their former practice area (or
even their legal interests). In addition, Matsuyoshi offers no
source for the purported statement she attributes to me.
          What Matsuyoshi does cite and quote verbatim are
several paragraphs in the answering brief that I filed in the
Bald appeal, a year and a half before Counsel Bickerton appeared
as counsel for the plaintiffs-appellants in that appeal.16/ Those
paragraphs identify several other federal and state cases raising
issues related to the issues raised in the Bald appeal. In fact,
Ninth Circuit Rule 28-2.6 requires that each party identify in a
statement accompanying its initial brief any known related case,
which includes any case "rais[ing] the same or closely related
issues[,]" pending in the Ninth Circuit. The Hawai#i Rules of
Appellate Procedure include a similar rule. See HRAP Rule
28(b)(11). Explaining the nature of related cases in a party's
brief, and noting their common counsel, cannot reasonably be
construed as transforming all of the cases into a single "matter


     16/
            The answering brief in the Bald appeal was filed on February 18,
2014. Counsel Bickerton appeared as counsel for the plaintiffs-appellants in
the Bald appeal on September 1, 2015, and for the plaintiffs in the federal
district court Bald action on June 7, 2017.

                                        30
            FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

in controversy." Regardless, the present case was not identified
as a related case in the Bald appeal by any of the parties.17/
          Matsuyoshi also argues that "[a] decision herein on the
question of whether certified mail is deemed delivered upon
mailing will directly impact and call into question a large
number of foreclosures conducted by Judge Wadsworth's former
client, Wells Fargo Bank, N.A., which used the certified mail
method extensively, including foreclosures that remain at issue
in [Bald], a case in which Judge Wadsworth formerly acted as
counsel for the mortgagee bank." To clarify, Matsuyoshi is not
arguing that while representing Wells Fargo in Bald, I litigated
the mail delivery issue now before this court in the current
appeal. The mail delivery issue that Matsuyoshi now identifies
as an issue in Bald was not litigated in that case during the
period that I represented Wells Fargo. Rather, Matsuyoshi
appears to argue that a mail delivery issue was first raised in
Bald via the First Amended Complaint, which was filed on November
27, 2017, again, nearly a year after my representation of Wells
Fargo ended. Specifically, Matsuyoshi points to Paragraph 17 of
the First Amended Complaint, which alleges:
                     17. WELLS FARGO further breached its duties in a
               substantial number of such cases by foreclosing after
               performing one or more of the following unlawful or wrongful
               acts:
                           a. Sending the borrower a notice of acceleration
               that failed to give the notice that the standard form
               mortgage required about the unconditional right the borrower
               had to bring a separate suit to stop the sale[.]

While this paragraph does not appear on its face to raise a mail
delivery issue, Matsuyoshi also submits copies of several
"Foreclosure Affidavits . . . of members of the putative class in
Bald . . . reflect[ing] that the 'notice of default' was sent by
Wells Fargo to the class member by 'certified mail, return
receipt requested.'" These foreclosure affidavits of other


      17/
            It is also noteworthy that in Hungate, which Matsuyoshi now
appears to contend is also part of the same "matter in controversy" as the
pending appeal, Plaintiff-Appellant Hungate filed a Statement of Related Cases
identifying 17 cases purportedly "related to" Hungate. See Plaintiff-
Appellant Russell L. Hungate's Opening Brf. at 46-47, Hungate v. Law Office of
David B. Rosen, No. CAAP-XX-XXXXXXX (Haw. App. Sept. 12, 2014), JIMS dkt. 37.
That Statement of Related Cases did not include the case giving rise to the
appeal before this court. Id.

                                         31
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

mortgagors are not part of the record in this appeal.
Nonetheless, I acknowledge the apparent intention of counsel for
Matsuyoshi to litigate a mail delivery issue in Bald when the
current stay is lifted.
          At present, it appears that the Hawai#i Supreme Court
is considering the certified question of state law submitted by
the federal district court in Bald. See supra. Further
proceedings in the district court are stayed pending action by
the supreme court. Lima, 2019 WL 2146585, at *14. It also
appears that the court in Bald submitted the certified question
in connection with summary judgment motions filed by the
mortgagee defendants. Id. at *5-*6. Given the current
procedural posture of Bald, one can only speculate as to whether
a decision in this appeal regarding the mail delivery issue will
have any affect on the plaintiffs' claims in Bald.18/ Matsuyoshi
simply has not established a sufficient relationship between the
pending appeal and Bald based on the potential overlap of this
one issue. And even if the overlap were definite, it would not
control whether these two cases qualify as the same matter in
controversy. See DeTemple, 162 F.3d at 286 ("that two suits
might have some facts in common [is] not controlling on whether
they qualify as [the] same matter in controversy" (citing Dixie
Carriers, Inc., 669 F. Supp. at 152)).
          As to my prior representation of Wells Fargo and other
mortgagees in other cases while in private practice, I have not
represented these former clients for more than four years. In
addition, my former AHFI colleagues withdrew as counsel for Wells
Fargo in Bald on January 7, 2019, over two years ago, just months
after AHFI combined with Dentons. Matsuyoshi thus has not
established any circumstances like those at issue In re Rodgers
and In re Letters Rogatory.
          Preston is also inapposite. There, an indemnity
agreement existed between the judge's former law firm's client
(Hughes) and the federal government, which was a party to the


      18/
            Matsuyoshi does not argue that the court's decision in this appeal
will have preclusive (i.e., collateral estoppel) effect on the plaintiffs'
claims in Bald.

                                     32
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

case pending before the judge, such that a judgment against the
government could lead to an indemnity claim against the law
firm's client. Here, by contrast, Matsuyoshi has not shown that
the outcome of this case will trigger a similar legal obligation
or have any direct pecuniary impact on any former mortgagee
client. And even if the mortgagee's legal position in the
current appeal were shown to mirror that of a former client
(which has not been shown), their common positional interest
would be too attenuated to warrant my recusal under HRCJC Rule
2.11(a)(6)(A). See Philip Morris USA Inc., 156 F. Supp. 3d at 48
("although [a former law partner's client's] legal position
mirrors [the defendant's], their common positional interest is
simply too attenuated to warrant my recusal under Section
455(b)(2)").
          Matsuyoshi further contends that my February 14, 2014
declaration, filed in the Bald appeal, rendered me a "witness" in
the matter in controversy. Because Matsuyoshi appears to raise
this argument under HRCJC Rule 2.11(a)(6)(C), I separately
analyze her contention below.
          Accordingly, for all of these reasons, I conclude that
HRCJC Rule 2.11(a)(6)(A) does not require my recusal in this
appeal.

     3.   Recusal Under HRCJC Rule 2.11(a)(6)(C)

          On February 14, 2014, I filed a declaration in the Bald
appeal in support of Wells Fargo's request to the Ninth Circuit
for judicial notice. The request asked the court to take
judicial notice of certain court records filed in other cases, as
identified in Wells Fargo's answering brief (see supra), which
raised issues related to the issues in the Bald appeal. My
accompanying declaration authenticated the documents that Wells
Fargo sought to have judicially noticed, none of which concerned
the present case (e.g., "Attached hereto as Exhibit 5 is a true
and correct copy of the Complaint, filed August 6, 2013, in
Hungate v. Law Office of David B. Rosen, Civ. No. 13-1-2146-08
RAN (Haw. 1st Cir. Ct.)[.]") This is the common means by which
litigants in the state and federal courts in Hawai#i submit


                                   33
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

documents to the court for its consideration. Filing such a
declaration did not metamorphize me into "a witness concerning
the matter [in controversy]." HRCJC Rule 2.11(a)(6)(C).
          Indeed, Matsuyoshi's counsel in this appeal filed a
similar declaration, attaching various documents from other
cases, in support of her motion for recusal or disqualification.
See Declaration of James J. Bickerton, filed on Dec. 21, 2020.
Submitting a declaration for this limited purpose does not
transform an attorney representing a party into a fact witness in
the case. Were it otherwise, the lawyer submitting such a
declaration would potentially create a conflict of interest with
his or her own client. See Hawai#i Rules of Professional Conduct
Rule 3.7.
          Matsuyoshi offers nothing else in support of her
argument characterizing me as a "witness" in the "matter in
controversy," given that I have no personal knowledge of the
evidentiary facts related to the matter. See supra.
Accordingly, I conclude that HRCJC Rule 2.11(a)(6)(C) does not
compel my recusal in this appeal.

D.   Recusal Under HRCJC Rule 1.2

          Lastly, Matsuyoshi contends that I must recuse myself
because the same factors that purportedly require my recusal
under HRCJC Rule 2.11(a), create "an appearance of impropriety"
that compels my recusal under HRCJC Rule 1.2. Again, I disagree.
          "The test for appearance of impropriety is whether the
conduct would create in reasonable minds a perception that the
judge's ability to carry out judicial responsibilities with
integrity, impartiality and competence is impaired." Office of
Disciplinary Counsel v. Au, 107 Hawai#i 327, 338, 113 P.3d 203,
214 (2005) (quoting Ross, 89 Hawai#i at 380, 974 P.2d at 20)
(brackets omitted); see HRCJC, "Terminology" (defining
"[a]ppearance of impropriety"). "Therefore, the test for
disqualification due to the appearance of impropriety is an
objective one, based not on the beliefs of the petitioner or the
judge, but on the assessment of a reasonable impartial onlooker
apprised of all the facts." Id. (quoting Ross, 89 Hawai#i at


                                   34
        FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

380, 974 P.2d at 20). See In re Conservation District Use
Application HA-3568, 143 Hawai#i at 392, 431 P.3d at 765 ("the
correct test for impropriety [is] whether a reasonable person
knowing all the facts would doubt the impartiality of [the
adjudicator], or whether the circumstances would cause a
reasonable person to question [the adjudicator's] impartiality").
This is essentially the same test applied in determining whether
the circumstances present an objective basis to conclude that the
judge's impartiality might reasonably be questioned.19/ See Ross,
89 Hawai#i at 380, 974 P.2d at 20. And, similarly, a judge is
duty-bound not to withdraw "where the circumstances do not fairly
give rise to an appearance of impropriety and do not reasonably
cast suspicion on his [or her] impartiality." Id. at 377, 974
P.2d at 17 (quoting Brown, 70 Haw. at 467 n.3, 776 P.2d at 1188
n.3) (emphasis omitted). See DeTemple, 162 F.3d at 287
(recognizing that overly cautious recusal would improperly allow
litigants "to exercise a 'negative veto' over the assignment of
judges" simply by hinting at impropriety (quoting In re United
States, 666 F.2d 690, 694 (1st Cir. 1981))).
          Where the connection to an alleged disqualifying
interest is "too attenuated," the Hawai#i Supreme Court has
rejected arguments that such circumstances rebut the presumption
that the adjudicator would be capable of impartiality and create
an appearance of impropriety. In re Conservation District Use
Application HA-3568, 143 Hawai#i at 392, 431 P.3d at 765 ("the
circumstances did not fairly give rise to an appearance of
impropriety and reasonably cast suspicion on [the adjudicator's]
impartiality"). See Ross, 89 Hawai#i at 377, 974 P.2d at 17
(noting that the judge's "connections to KTA had no relation to
the present controversy, [the defendant's] trial for criminal
harassment"); cf. Brown, 70 Haw. at 467, 776 P.2d at 1187-88 (due
process was offended where the judge who tried the defendant's




      19/
            This is not surprising, as one of the purposes of HRCJC Rule
2.11(a) is to promote confidence in the judiciary by avoiding even the
appearance of impropriety. See HRCJC Rule 1.2, Comment 3 ("Conduct that
compromises or appears to compromise the . . . impartiality of a judge
undermines public confidence in the judiciary.").

                                     35
            FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

criminal contempt proceeding was the same judge who had charged
the defendant with contempt).
          For the reasons discussed above, I cannot conclude that
a reasonable, well-informed observer would question my ability to
be impartial in this appeal simply because of my previous
advocacy, while in private practice, on behalf of mortgagees in
other nonjudicial foreclosure litigation. "Reasonable, well-
informed observers understand that . . . lawyers personally . . .
do not necessarily agree or identify with their clients' actions
or interests." Phillip Morris USA Inc., 156 F. Supp. 3d at 50.
That holds true regardless of any similarity between the issues
once litigated and those pending before the judge. No reasonable
person would think, for example, that because I represented
mortgagees in the past that I favor mortgagees violating
statutory and other legal duties in conducting foreclosures. See
id. ("No reasonable person . . . would think that because I have
spent my career representing the criminally accused, I favor
people breaking the law.") Similarly, no reasonable person would
think, based on my prior advocacy, that now, as a judge, I do not
treat mortgagors fairly in foreclosure cases.
          As also previously discussed, I have not represented
any mortgagee client for more than four years, I have no personal
knowledge of any evidentiary facts in this matter, and Matsuyoshi
has not established any connection between this appeal and Bald
(or any other case) that would cause a well-informed observer to
question my ability to be impartial in this appeal. On this
record, Matsuyoshi has failed to establish that a reasonable
person, knowing all the facts, would perceive as materially
impaired my independence, integrity, impartiality, temperament,
or fitness to fulfill my judicial responsibilities with respect
to this appeal.20/
          Accordingly, I conclude that HRCJC Rule 1.2 does not
require my recusal in this appeal.



      20/
            By addressing Matsuyoshi's arguments in detail, I do not mean to
suggest that the same level of detail is necessary in resolving every recusal
motion that may come before a court. Rather, the applicable standard for
recusal governs the scope of the court's inquiry in a particular case.

                                         36
      FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                           III.   Conclusion

          For the foregoing reasons, Matsuyoshi has not
established a statutory basis for disqualification under HRS
§ 601–7(b), and I decline to recuse under HRCJC Rules 1.2 and
2.11(a). Matsuyoshi's motion for disqualification or recusal is
therefore denied.


                                        /s/ Clyde J. Wadsworth

On the motion:

James J. Bickerton and
Bridget G. Morgan-Bickerton
(Bickerton Law Group LLLP)
for Defendant-Appellant

Wayne Nasser,
Francis P. Hogan,
Benjamin M. Creps, and
Nicholas G. Altuzarra
(Ashford & Wriston, LLLP)
for Plaintiff-Appellee




                                   37